Case.1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 1 of 54

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

WHITMAN-WALKER CLINIC, Inc. et.
al.
(Plaintiffs)

V. 1:20-cv-01630-JEB

U.S. DEPARTMENT OF HEALTH AND
) HUMAN SERVICES et. al.
(Defendants)

DECLARATION OF A COALITION OF MULTI-RACIAL PASTORS
THEOLOGIAN, DR. KENDALL BAKER
PASTOR DALE WALKER
PASTOR JOHN WILLIAMS
PASTOR MANNY DE LA CRUZ
PASTOR RUBIN ISRAEL
REVEREND CHARLENE COTHRAN

MINISTER GREG QUINLAN

PASTOR RICH PENKOSKI

I, Theologian Dr. Kendall Baker, joined by I, Pastor Dale Walker, I, Reverend Charleen
Cothran, I, Pastor Manny De La Cruz, I, Pastor John Williams, J, Pastor Rubin Israel, Minister
Greg Quinlan, and I, Pastor Pastor Rich Penkoski, declare under the penalty of perjury, pursuant
to 28 USC sec 1746 as follows:

1. We are over 18. We believe that our educational background, training, and work
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 2 of 54

experiences in ministry qualifies us as expert witnesses to testify to establish that Secular
Humanism is a religion and that the LGBTQ cult is inseparably linked to. Instead of submitting
several separate declarations, we have decided to just submit one and all sign on to it.

Black Theologian, Dr. Kendall Baker, compiled most of the research and information set
forth that has been verified and ratified by the other declarants. Dr. Kendall Baker received a
Bachelor of Theology, Master, and Doctor of Divinity degrees from the Kingdom Builder’s
Bible Seminary — as Salutatorian — Houston, Texas Doctor of Philosophy in Pulpit
Communications and Expository degree from the Covenant International University- Houston,

Texas — founded in Lagos, Nigeria.’

 

1 An ordained Elder in the Church of God in Christ for 13 years, serving alongside my father
the late Superintendant Dr. Emest L. Baker, Pastor of Wilson Temple COGIC in Rosenberg
Texas, and National Adjutant/Public relations person for the late Bishop R. E. Woodard Jr.,
Pastor of Williams Temple COGIC, Houston, Texas, a consecrated Apostle and founder of an
independent ministry called Christ Solid International Churches and Worship Centers for 12
years in Houston Texas, a former elected 3 rd Vice Bishop for Family Life International
Fellowship in Houston, Texas. A retired Division Manager for the City of Houston with over 30
years of management experience in emergency and non-emergency communications where we
received calls and provided service for 2.1 million citizens a year, the CEO and founder of two
Community Development Centers in Houston. Former Chairman of the Houston Police and
Clergy Alliance, Active member of the Houston Ministers Against Crime and Texas Pastor
Council. Spiritual son of Bishop Dr. George Dallas McKinney, Senior Pastor of Saint Stephen’s
Cathedral COGIC in San Diego, California and General Board Member of the Executive Branch
of the Church of God in Christ, Inc. Also, Bishop T D Jakes, Senior Pastor of The Potter’s House
Church of Dallas. Currently serving under new Bishop Destry C Bell Sr., of the Texas Gulf
Coast Church of God in Christ, Inc.

Gifted in Prophetic release and teacher of the Word, music and song, Fervent preacher of
salvation and living in the fullness of God, Spiritual and temporal guide to members, Dedicated,
hardworking, conscientious, and result oriented, Voice over/master of ceremony specialist,
Practical and unassuming, positive out look to issues, team worker and player; Effective
supervisory skills, mediator, good management skills, Minister of the Gospel for over 23 years,
Strong in intercessory and healings, Highly ethical, innovative, with financial prudent abilities,
Humble, appreciative, with good communication skills, A director of Communications with over
30 years of management experience for the City of Houston, Experienced in preaching and
conducting missions in the United Kingdom, Ghana, Nigeria and South Africa. Responsible,
strategic planner, with eyes for details, Computer literate, familiar most Microsoft applications,
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 3 of 54

2. WHAT IS RELIGION?

“Religion” is a set of unproven answers to the greater questions like why are we here,
what should humans do or not do, and what happens after death. If a group has a closed system
that is full, organized, and provides its members with a private moral code that provides identity
or that can be used to guide their daily lives, then the group is a religion. Religion concerns an

39 66

“ultimate concern,” “sincere belief,” a “non-theistic or theistic belief system” that if obeyed,
makes a person a “good person.”
Several Paul Tillich"Supreme Being". Tillich's view is that the essence of religion is

"ultimate concern,"”

and therefore, religion is itself "ultimate concern." Further, Tillich
postulates that the term "God" does not define religion, but it is "ultimate concern." Tillich's

thesis is that "the concern of any individual can be ranked, and that if we probe deeply enough,

we will discover the underlying concern which gives meaning and orientation to a person's

 

A four time candidate for Public Office including Houston City Council and Texas House of
Representatives, A strong and sought after community advocate including current receipt of
favorable response to my job applications by the United States Office of the President, a
complaint resolution expert, An effective trend-setter and change agent. Happily married to my
beautiful wife Esther and together we have one beautiful daughter, Kennedi.

2 P. TILLICH, DYNAMICS OF FAITH 1-2 (1958) (hereinafter referred to as TLLICH). Paul
Tillich, John A. T. Robinson, Bishop of Woolwich, the Scheme of the Ecumenical Council,
Vatican II, and Dr. David Saville Muzzey of the Ethical Culture. Id. at 163, 180-83.

3 Tillich states: The name of this infinite and inexhaustible depth and ground of all being is God.
That depth is what God means. And if that word has not much meaning for you, translate it, and
speak of the depth of your life, of the source of your being, of your ultimate concern, of what you
take seriously without any reservation. Perhaps, in order to do so, you must forget everything
traditional that you have learned about God, perhaps even the word itself. For if you know that
God means depth, you known much about him. You cannot then call yourself an atheist or
unbeliever. For you cannot think or say: Life has no depth! Life is shallow. Being itself is surface
only. If you could say this in complete seriousness, you would be an atheist; but otherwise you
are not. He who knows about depth knows about God. P. TILLICH, THE SHAKING OF THE
FOUNDATIONS 63-64 (1972).
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 4 of 54

whole life.""* Under the belief as ultimate concern as religion theory proffered by Tillich,
everybody has a religion. All people are “homoreligioso” - we all worship and orbit around
something.

Obviously, Tillich's theory minimizes the importance of a belief in Yahweh (YHWH),
the God of the Bible. With dependence upon Tillich and the progressive theologians, the
Supreme Court determined that a belief is valid if it is "sincere and meaningful [and it] occupies
a place in the life of its possessor parallel to that filled by the orthodox belief in God of one who
clearly qualifies for the exemption. Where such beliefs have parallel positions in the lives of their
respective holders we cannot say that one is 'in relation to a Supreme Being' and the other is not.”
Therefore, a "belief” is constitutionally protected if it is in a "parallel position" to that of a belief
in the traditional theistic concept of God.°

Religion can be defined as all sincere beliefs "based upon a power or being, or upon a

faith, to which all else is subordinate or upon which all else is ultimately dependent.® Thus,

 

4 See Constitutional Definition,supra note 12, at 1066.

5 Id. See generally Bowser, Delimiting Religion in the Constitution:A Classification Problem, 11
VAL. U.L. REV. 163 (1977); Boyan, Defining Religion in Operational and Intitutional Terms,
116 U. PA. L. REv. 479 (1968); Clancy and Weiss, The Conscientious Objector Exemption:
Problems in Conceptual Clarity and Constitutional Considerations, 17 ME.L. REV. 479 (1968);
Clark, Guidelines for the Free Exercise Clause, 83 HARV. L. REV. 327 (1969); Killilea,
Standards for Expanding Freedom of Conscience, 34 U. Prrr. L. REv. 531 (1973); Rabin, When
is a Religious Belief Religious: United States v. Seeger and the Scope of Free Exercise, 51
CORNELL L.Q. 231 (1966); Comment, Defining Religion: Of God, the Constitution and the
D.A.R., 32 U. CHI. L. REv. 533 (1965).

6 380 U.S. 163, 176 (1965). In Welsh v. United States, 398 U.S. 333 (1970), the Court extended
the Seeger rationale and held "that purely ethical and moral considerations were religious." The
Court further blurred the distinction between religion and morality by holding that a sincere
person may be denied an exemption only if his belief or belief system does "not rest upon and
invade ethical or religious principles, but instead rests solely upon considera- tions of policy,
pragmatism or expediency." Id. at 342-43.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 5 of 54

"religion" includes atheists and agnostics, as well as adherents to traditional theism.’ "[A]bsolute
vertical disbelief in the traditional sense - disbelief in God - is irrelevant" * in defining religion.
In other words, belief or disbelief in the traditional theistic view of God (Creator) is no longer
relevant. The conclusion is that a "belief" is a constitutionally protectable religion only if it
parallels a belief in traditional theism and does not rest "solely" upon practical or expedient
policies. The definition of religion as belief is a radical departure from the historical definition of
religion as used in traditional theism. Furthermore, the judicial definition of religion as belief is a
sharp break with the early Supreme Court cases that defined religion as Man's relationship to his
Creator.’ From a preferred position within the religion clauses, traditional theism has been
relegated to the level of all other belief system
3. SECULAR HUMANISM - A DEFINITION

The word "secular" by definition refers to "the temporal rather than the spiritual."
"Secularism" is a doctrinal belief that morality is based solely in regard to the temporal
well-being of mankind to the exclusion of all belief in God, a supreme being, or a future eternity.

11 "Humanism" is a philosophy or attitude that is concerned with human beings, their

 

7Comments one writer: The Supreme Court's expansive approach parallels evolving notions of
religious toleration developing in the international community. For example, the United Nations
Commission on Human Rights has defined "religion or belief" as including "theistic,
non-theistic, and atheistic beliefs." Elimination of All Forms of Religious Intolerance, U.N. Doc.
A/8330 (1971) (draft convention). See ConstitutionalDefinition, supra note 12, at 1065 n.59.

8 Rabin, When Is a Religious Belief Religious: United States v. Seeger and the Scope of Free
Exercise, 51 CORNELL L.Q. 231, 244 (1966) (hereinafter referred to as Rabin).

° Davis y. Beason, 133 U.S. 333, 341 (1890).

10 AMERICAN HERITAGE DICTIONARY OF THE ENGLISH LANGUAGE 1173 (W. Morris
ed. 1973)

112 SHORTER OXFORD DICTIONARY ON HISTORICAL PRINCIPLES 1828 (1934).
Secularism has been defined as "The view that consideration of the present well going of
mankind should predominate over religious considerations in civil affairs or public education."
Id.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 6 of 54

achievement and interests, and the condition or quality of being human, rather than with the
abstract beings and problems of theology.’ "Secularism" is nontheistic and "humanism" is
secular because it excludes the basic tenets of theism. Therefore, Secular Humanism is
nontheistic. However, while Secular Humanism is nontheistic, it is religious because it directs
itself toward religious beliefs and practices that are in active opposition to traditional theism.”
Humanism is a doctrine centered solely on human interests or values. Therefore, humanism
defies Man collectively and individually, whereas theism worships God. Moreover, while

humanism draws its values and absolutes from the finite reasoning of relativistic Man, theism

 

21d. at 640 (definition of Humanism). One of the earliest writers discussing secularism was
George Holyoake. It was in 1845 that he defined "secularism" as the doctrine that morality
should be based solely in regard to the well-being of mankind in the present life, to the exclusion
of all considerations drawn from belief in God or in a future existence beyond death. See
generally G. HOLYOAKE, SECULARISM, THE PRACTICAL PHILOSOPHY OF THE
PEOPLE (1845). Moreover, Holyoake envisioned secularism as being "independent of theistical
or other doctrine" rather than as atheistic or anti-theological in attempts to avoid being
characterized himself as an atheist. GHOLYOAKE, LIFE OF HOLYOAKE SIXTY YEARS
OF AN AGITATOR'S LIFE 293-94 (1906). Holyoake attempted to illustrate such independence
with his "house" analogy: [A] man could judge a house as to its suitability of situation, structure,
surround- ings, and general desirableness, without ever knowing who was the architect or
landlord; and if as occupant, he received no application for rent, he ought in grati- tude to keep
the place in good repair. So it is with this world. It is our dwelling place. We know the laws of
sanitation, economy, and equity, upon which health, wealth, and security depend. All these
things are quite independent of any knowl- edge of the origin of the universe or the owner of it.
And as no demands are made upon us in consideration of our tenancy, the least we can do is to
improve the estate as our acknowledgement of the advantage we enjoy. This is Secularism.

Id. at 294. Cf. G. HOLYOAKE, THE HISTORY OF THE LAST TRIAL BY JURY FOR
ATHEISM IN ENGLAND (M. O'Hair ed. 1972). Holyoake's view, of course, is contrary to
traditional biblical theism. E.g., F. SCHAEFFER, THE GOD WHO IS THERE (1968).

3H. BROWN, THE RECONSTRUCTION OF THE REPUBLIC 19 (1977). J. SIRE, THE
UNIVERSE NEXT DOOR 29 (1976) (hereinafter referred to as SIRE). Sire comments: We can
summarize this conception of man in God's image by saying that, like God, man has
personality,self-transcendence,intelligence(the capacity for reason and knowledge), morality (the
capacity for recognizing and understanding good and evil), gregariousness or social capacity
(man's characteristic and fundamental de- sire and need for human companionship-community
especially represented by the 'male' and 'female' aspect) and creativity (the ability to imagine new
things or to endow old things with human significance).
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 7 of 54

has received its values and absolutes through the revelation of the infinite Deity or Creator. Both
humanism and theism worship their own "god." The difference is the object of worship not the
act. Therefore, Secular Humanism is a religion whose doctrine worships Man as the source of all
knowledge and truth, whereas theism worships God as the source of all knowledge and truth.
4. THE LGBTO CULT IS A SECT OF THE RELIGION OF SECULAR HUMANISM
The LGBTQ cult meets the legal definition because it is a “closed system” that is
“organized, full, and provide[s] a comprehensive code by which individuals may guide their

39 66

daily activities.” The LGBTQ creed represents “ultimate concern,” “sincere belief,” and a
“non-theistic belief system” in a manner that undeniably makes it a denominational sect of the
religion of Secular Humanism. ( In Humanist Manifestos I and II, spells out that Secular
Humanism will be expressed in“widely varying ways.""* The evidence shows that the Black
Lives Matter cult, the LGBTQ community, and Planned Parenthood Federation of America are
denominational sects that are inseparably linked to the religion of Secular Humanism because
their overlapping core doctrine is the active opposite of Christian theism. In comparing the
Bible to the LGBTQ creed, there are several examples of how the LGBTQ doctrine is the mirror
opposite of Christianity.

First, the Bible teaches, as does the Declaration of Independence, that all men and

women are made in God’s image and that all lives matter equally,’* whereas LGBTQ’s creed,

which implies that person is made in their own image through self-determination. ‘© Second, the

 

 

4 Humanist Manifestos I and II, supra note 176 at 13-15.

‘5 Genesis 1:27; So God created mankind in his own image, in the image of God he created them;
male and female he created them. Christians believe that identity comes from God; whereas
LGBTQ members believe that identity comes from ourselves.

16 Parable of the Good Samaritan, Luke 10:25-37, demonstrates that Christianity is inclusive of
all races equally, whereas the LGBTQ cult exploits race to advance a licentious agenda.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 8 of 54

Bible proclaims that homosexual practices are licentious and immoral’’ and that to enable
homosexual practices is itself an act of evil,’® whereas the LGBTQ creed teaches that acting out
sexually as “nature dictates” is moral and that fostering a “foster[ing] a queer-affirming

network” is good.'? Fourth, the Bible teaches that Jesus is the ultimate savior and healer,”°

 

whereas the LGBTQ creed asserts that “we...[ultimately]....heal[ and save] ourselves.””’ Fifth,

the Bible instructs fellow Christians to rebuke each other for engaging in sinful acts of

 

17 Romans 1:26-27: "Because of this, God gave them over to shameful lusts. Even their women
exchanged natural relations for unnatural ones. In the same way the men also abandoned natural
relations with women and were inflamed with lust for one another. Men committed indecent acts
with other men, and received in themselves the due penalty for their perversion." Leviticus
18:22: "Do not lie with a man as one lies with a woman; that is detestable." Romans 1:18-18
"For the wrath of God is revealed from heaven against all ungodliness and unrighteousness of
men, who by their unrighteousness suppress the truth. For what can be known about God is
plain to them, because God has shown it to them." Jude 7 "Just as Sodom and Gomorrah and the
surrounding cities, which likewise indulged in sexual immorality and pursued unnatural desire,
serve as an example by undergoing a punishment of eternal fire.

18 Luke 17:2 "It would be better for them to be thrown into the sea with a millstone tied around
their neck than to cause one of these little ones to stumble; Romans 14:21 "It is good not to eat
meat or to drink wine, or to do anything by which your brother stumbles." The LGBTQ cult
hosts Drag Queen Story Time at public libraries for the purpose of sexualizing and grooming
children.

19 “FHTumanists, today, are committed advocates for LGBTQ equality, and uphold every person’s
right to act as their nature dictates. In 2010, the American Ethical Union’s assembly resolved
that, ‘Ethical Humanism reaffirms its support for equal rights for Lesbian, Gay, Bi-sexual,
Transgender, Questioning and Queer people.’
https://www.hre.org/resources/stances-of-faiths-on-lgbt-issues-humanism
“We foster a queer-affirming network. When we gather, we do so with the intention of freeing
ourselves from the tight grip of heteronormative thinking, or rather, the belief that all in the
world are heterosexual (unless s/he or they disclose otherwise).”
https://blacklivesmatter.com/what-we-believe/

20 John 14:6, “Jesus answered,’ am the way and the truth and the life. No one comes to the
Father except through me.’" Psalm 147:3 “He heals the brokenhearted and binds up their
wounds.” Isaiah 53:4 “Surely He has borne our griefs and carried our sorrows.”

2 “Every day, we recommit to healing ourselves and each other, and to co-creating alongside
comrades, allies, and family a culture where each person feels seen, heard, and supported.”
https://blacklivesmatter.com/what-we-believe/. Self-salvation through self-determination is at
the health of the LGBTQ creed.

   
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 9 of 54

immorality,”” whereas, the LGBTQ creed commands its members to “practice empathy” towards
members who commit immoral atrocities. Sixth, the Bible orders Christians to defend and

preserve the integrity of the “Western-prescribed nuclear family structure” at any cost,” whereas
LGBTQ creed orders its followers to destroy and “disrupt the Western-prescribed nuclear family

structure” at all costs. Seventh, the Bible condones “patriarchy,” whereas the LGBTQ cult’s

 

creed condemns it. Eighth, the Bible opposes “globalism,” * whereas LGBTQ cult’s creed
supports it.

The LGBTQ cult’s creed is not just the opposite of Christian theism. It is anti-Christian.
Based on collective experiences, training, and observation, the declarants find that the LGBTQ
community is a religious cult that is a denominational sect that is inseparably part of the religion
of Secular Humanism.

5. THE RISE OF SECULAR HUMANISM

At one time in American society, including the founding era, the genesis of religious
thought was biblical theism. H. BROWN, THE RECONSTRUCTION OF THE REPUBLIC 19
(1977). The biblical worldview is based on theism, which posits that Man is created in the image

of God.” Biblical theism teaches that absolute standards exist by which all moral judgments of

 

22 1 Timothy 5:20 "Those who continue in sin, rebuke in the presence of all, so that the rest also
will be fearful of sinning.” The LGBTQ cult practices empathy towards the sins of its members.
23 «“T hate divorce,’ says the LORD, the God of Israel.” Malachi 2:16 NASB; Ephesians 6:2
"Honor your father and mother." The LGBTQ cult does not really in marriage.

24 Revelation 13:7, “And it was given unto him[, the Antichrist], to make war with the saints, and
to overcome them: and power was given him over all kindreds, and tongues, and nations.” Daniel
7:23, "The fourth beast shall be the fourth kingdom upon earth, which shall be diverse from all
kingdoms, and shall devour the whole earth, and shall tread it down, and break it in pieces."

25 J. SIRE, THE UNIVERSE NEXT DOOR 29 (1976) (hereinafter referred to as SIRE). Sire
comments: We can summarize this conception of man in God's image by saying that, like God,
man has personality,self-transcendence, intelligence (the capacity for reason and knowledge),
morality (the capacity for recognizing and understanding good and evil), gregariousness or social
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 10 of 54

life are to be measured” and that history is linear, that is to say that history is a meaningful
sequence of events leading to the fulfillment of God's purpose for man.”’ Biblical theism is
clearly expressed in such founding documents as the Declaration of Independence, which
presupposes that "God" endows men with "inalienable rights."”*

The men who sought independence from Britain did not hesitate to declare to the world
their religious belief in a personal, infinite God who endowed them with inalienable rights. To
the men of that day, if there were no God, there were no rights. Succinctly stated, the Declaration
of Independence is structured upon a theistic base, in that it professes faith in a "Creator" who
works in and governs the affairs of men (history) in establishing absolute standards ("inalienable
rights"). Id. In this respect, the drafters of the Declaration of Independence were not inconsistent

in "appealing to the Supreme Judge of the world for the rectitude of [their] intentions . . . with

firm reliance on the protection of Divine Providence.....

 

capacity (man's characteristic and fundamental desire and need for human
companionship-community especially represented by the 'male' and 'female' aspect) and
creativity (the ability to imagine new things or to endow old things with human significance). Id.
at 31.

26 Td. at 39. Sire explains: God himself-his character of goodness (holiness and love)-is the
standard. Furthermore, Christians and Jews hold that God has revealed his standard in the
various laws and principles expressed in the Bible. The Ten Commandments, the Sermon on the
Mount, the Apostle Paul's ethical teaching-in these and many other ways God has expressed his
character to us. There is thus a standard of right and wrong, and people who want to know it can
know it. Id.

27 Td. at 40.

28 U.S. DECLARATION OF INDEPENDENCE.

2° The wording of the Declaration of Independence rebuts the assumption that the early founding
fathers were, as a collective, deists. Deism, although it assumed a creator of the universe,
promulgated the doctrine that God was "not immanent, not fully personal, not sovereign over the
affairs of men, not providential." SIRE, supra note 133, at 49. Deism thus presents a view of God
as a clockmaker who wound the clock (the universe) and then abandoned the clock to its own
workings. "The deist has no need to pray because God, the absentee landlord, is not listening
anyway." J. WHITEHEAD, THE SEPARATION ILLUSION 19 (1977).
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 11 of 54

Early American law was no less theistic in its configuration. Probably the greatest
influence on the law as understood by the men responsible for formulating the foundations of the
American legal system was William Blackstone's *° Commentaries.” Regarding the basis of
law, Blackstone wrote:

The doctrine thus delivered we call the revealed or divine law, and they are to be found

only in the holy scriptures. . . .Upon these two foundations, the law of nature and the law

of revelation, depend on all human laws. That is to say, no human laws should be

suffered to contradict these.
Blackstone's thesis was that God was the source of all laws whether they were found in "the holy
scriptures" or were observable as they operated in nature.” His suppositions were thoroughly
theistic and founded upon the belief that there existed a personal, omnipotent God who worked
in and governed the affairs of men. These same premises were utilized by Thomas Jefferson and
others who studied Blackstone.” Blackstone's philosophy was evident throughout the
Declaration of Independence and the Constitution.** In the late eighteenth and early nineteenth

centuries the influence of theistic thought in America increased until it peaked in the Third Great

Awakening of 1858.*° However, following the Civil War and the humanistic movement

 

30 Blackstone's work has been noted as having become the "bible of American law- yers." D.
BOORSTIN, THE MYSTERIOUS SCIENCE OF THE LAw 4 (1958) (hereinafter referred to as
BOORSTIN). Boorstin further elaborates: " In the first century of American independence, the
Commentaries were not merely an approach to the study of law; for most lawyers they
constituted all there was of the law .... " Id. at 3. Chancellor James Kent once said that "he owed
his reputation to the fact that, when studying law . . . he had but one book, BLACKSTONE'S
COMMENTARIES, but that one book he mastered." C. WARREN, HISTORY OF THE
AMERICAN BAR, 187 (1911).

31 W, BLACKSTONE, Commentaries on the Law of England 1-4 (1866) (two volumes)
(commonly referred to as "Chitty's Blackstone") (hereinafter referred to as BLACKSTONE

32 The law of gravity would be an example of an observable phenomenon in nature.

33 BOORSTIN, supra note 139, at 48.

34 See notes 136-138 supra and accompanying text.

35 P MILLER,THE LIFE OF THE MIND IN AMERICA, 88 (1966) (hereinafter referred to as
MILLER)
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 12 of 54

resulting from the introduction of the Darwinian theory of evolution by natural selection in 1859,
Historian Perry Miller commented on the problem that confronted traditional theism following
the emergence of humanism:
After 1860, American Protestantism was called upon to confront the forces of a new
age-of industrialism, urbanization, economic conflict. To begin with, it had only the
armory of weapons with which it had been equipped by the Great Revival-concepts of
sublimity, of the heart, of benevolence, of the millennium. But above all it was
committed to the absolute conviction that, amid a multitude of forms, revivalistic piety
was the primary force in maintaining "the grand unity of national strength." This was the
evangelical heritage.*’
This Christian evangelical heritage of revivalistic piety was not prepared to withstand the
onslaught of the aggressive humanistic thought that emerged after the Civil War.** It has been
concluded that the Civil War "was a triumph for the religion of humanity." Historian Ralph
Henry Gabriel explained the connection between "the religion of humanity" that appeared
subsequent to the Civil War and the effect of Darwinian thought and Comtean positivism on
traditional theism.
The appearances of an aggressive humanism, a new religion of humanity, immediately

after the end of the Civil War is one of the more significant events in the history of
American democratic thought. The objective of the religion of humanity was to secure

 

36 C, DARWIN, THE ORIGIN OF SPECIES BY MEANS OF NATURAL SELECTION OR
THE PRESER- VATION OF FAVOURED RACES IN THE STRUGGLE FOR LIFE (1859).
37 P. MILLER, THE LIFE OF THE MIND IN AMERICA, supra note 145, at 95 (1966).

%R. GABRIEL, THE COURSE OF AMERICAN DEMOCRATIC THOUGHT 183 (2d ed.
1956) (hereinafter referred to as R. GABRIEL).

39R, RUSHDOONY, THE NATURE OF THE AMERICAN SYSTEM, 78 (1965). Historian R.
J. Rushdoony explains: Most churches, whatever their stand on slavery, opposed abolitionism
and its social radicalism. As a result, in the North, these churches supported the war effort rather
than demanding it. The Unitarian, Universalist, and transcendentalist champions of abolition
were thus the real victors of the war. They called for war, tried to promote it by financing John
Brown, and, when war began, called at once for emancipation as the war aim. These men were
moved, as a Unitarian scholar has pointed out, by "the perfectionist desire to impose upon the
West and South the intellectual and religious supremacy of New England. One significant result
of the Civil War was to accomplish just this." Id., citing PHILLIPS, PURITAN AND
UNITARIAN VIEWS OF CHURCH AND SOCIETY IN AMERICA, at Li.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 13 of 54

and to protect a larger human freedom and to make men under- stand that liberty implies
responsibility. Like Morgan, the post-Appomattox humanists turned to science. When the
anxieties of war relaxed there was a sudden impact of Darwinism upon Christian
orthodoxy. Auguste Comte, who died in 1857, gave the world a positivist philosophy
which affirmed that the theological stage in the progress of humankind had ended as had
also the succeeding stage of rationalistic philosophies. Mankind, thought Comte, had
entered, in the nineteenth century, the age of science; in this new intellectual world man
was destined to become the master of his own destiny. Comtean positivism affected
American thought at the moment when Darwinism was challenging the old religious
doctrines of the nature of man.*°
The splintered Union that resulted from the war was gradually healed as a consequence of an
expanding industrialism. This was the era of unadulterated Victorian capitalistic rule at its best
and worst; a Victorian capitalism that knew how to develop the country both economically and
scientifically. *’ It was a "merciless . . .age when social Darwinism rules supreme, when Herbert
Spencer's amalgamation of the old Puritan creed with the pseudoscientific biological outlook was
almost unchallenged. . . .With Roman-like ruthlessness, these Spencerian apostles confused
mechanical expansion with historical process and the very success of industrialization
contributed to ensnare them in their own intellectual traps.'" Id. As a consequence, J.D.
Rockefeller could justify his industrial monopoly: "The growth of a large business is merely a
survival of the fittest.” Id. Likewise, Andrew Carnegie could expound on his conversion to
Darwinism: "Light came as in a flood and all was clear. Not only had I got rid of theology and
the supernatural, but I had found the truth of evolution.” It was indeed the age of material
gratification and a form of capitalistic dominance that possessed little if any Christian

compassion. By the dawn of the twentieth century these humanistic forces had gained a

significant hold on the economics and science of the American culture.

 

40R. GABRIEL, supra note 148, at 183
41 A, DE RIENCOURT, THE COMING CAESARS 179 (1957) (hereinafter referred to as DE
RIENCOURT).
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 14 of 54

The industrialized, philosophical and religious systems that emerged in post-bellum
America were at odds with the traditional theism that had preceded the conflit. The emphasis on
moral absolutes or categories in business, education and society was diminishing. With the
onslaught of evolutionary humanism a moral system composed of what theologian and lecturer
Dr. Francis Schaeffer has called "arbitrary absolutes" began to dominate the thinking of man.”
The theory of evolution and its emphasis on perpetual change in species“ implies that there are
no absolutes. Therefore, "philosophical relativism" is an inherent adjunct to the evolutionary
theory. Id. at 6.

The momentum gathered by humanism in the so-called "irrepressible conflict" has spilled
over to the twentieth century and maintained its thrust through the utilization of public education.
“ The transferring, through public education, of humanist ideology to succeeding generations,
coupled with a humanistic onslaught against cultural absolutes has abetted the establishment of
Secular Humanism in contemporary American society.

6. GETTING OFF THE ON THE ROAD BACK TO ROME

Consider this example from history, Rome was a nation that made Secular Humanism the
official religion of the empire. Rome, "as god on earth," demanded an adherence to its law over
and above all other law or law systems, including "the laws of nature and of nature's God" as
referred to in the Declaration of Independence. Early Christianity sharply attacked this thesis.
"Rome was ready on the whole to recognize almost any religion and to give it legal status

provided that the new religion recognized the superior jurisdiction of the state and the radical

 

4 See SCHAEFFER, supra note 125, at 224.

8R,WYSONG, THE CREATION-EVOLUTION CONTROVERSY 32-33 (1976).

4 E.g., see generally A. COLE, THE IRREPRESSIBLE CONFLICT (1971); V. HAUBRICH
AND M. APPLE, SCHOOLING AND THE RIGHTS OF CHILDREN (1975)
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 15 of 54

priority of the political order of the state as the essential and primary manifestation of the divine
order."*> The early Christians, however, refused to submit to the jurisdiction of Rome. The
officials of the Roman Empire in time of persecution sought to force the Christians to sacrifice,
not to any of the heathen gods, but to the Genius of the Emperor and the Fortune of the City of
Rome; and at all times the Christians’ refusal was looked upon not as a religious but as a political
offense.**© The United States cannot be on the road back to Rome, so to speak, where police
officers, citizens, and Guardsmen are coerced into kneeling to the latest state sponsored version
of Secular Humanism.
7. THE HUMANIST MANIFESTOS AND THE RELIGION OF SECULAR HUMANISM
The twentieth century has been characterized as the "secular century."*” Secularization . .
. occurs when supernatural religion that is, religion based on ‘belief in God or a future state
becomes private optional, and problematic."** Professor Harvey Cox of the Harvard Divinity

School states that "secularization" must be distinguished from secularism.” Professor Cox's

 

45R. RUSHDOONY, THE INSTITUTES OF BIBLICAL LAW, supra note 115, at 44 (1973)

46 Id., citing F. LEGGE, I FORERUNNERS AND RIVALS OF CHRISTIANITY FROM 330
B.C. TO 330 A.D. (1964). Dr. Francis Schaeffer has commented: Rome was cruel, and its cruelty
can perhaps best be pictured by the events which took place in the arena in Rome itself. People
seated above the arena floor watched gladiator contests and Christians thrown to the beasts. Let
us not forget why the Christians were killed. They were not killed because they worshipped
Jesus. Various religions covered the Roman world. One such was the cult of Mithras, a popular
Persian form of Zoroastrianism which had reached Rome by 67 B.C.. Nobody cared who
worshipped whom so long as the worshipper did not disrupt the unity of the state, centered in the
formal worship of Caesar. The reason the Christians were killed was because they were rebels.
This was especially so after their growing rejection by the Jewish synagogues lost them the
immunity granted to the Jews since Julius Caesar's time. SCHAEFFER, supra note 125, at 24.
47D, EDWARDS, RELIGION AND CHANGE 15 (1969) (hereinafter referred to as
EDWARDS).

48 Id. at 16.

49 See Cox, supra note 6, at 18. What Cox refers to as "secularization" was summed up by
Thomas Jefferson in Jefferson's surmising that the first amendment's establishment clause
(i.e.,"Congress shall make no law establishing a religion") was the embodiment of his renowned
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 16 of 54

apprehension is that "secularism is not only indifferent to alternative religious systems, but as a
religious ideology it is opposed to any other religious systems. It is, therefore, a closed system.”
Secular Humanism is a dangerous ideological system because, as Cox states, it "seeks to

"51 Because Secular Humanism has no

impose its ideology through the organs of the State.
tolerance and is opposed to other religions, it actively rejects, excludes and attempts to eliminate

traditional theism from meaningful participation in the American culture.” The twentieth

 

"wall of separation between church and state". Although "secularization" would hold that there is
a wall of separation between church and state, "secularization" in Cox's view would mandate
state accommodation of religious practices. E.g., see generally Toms and Whitehead, The
Religious Student in Public Education: Resolving a Constitutional Dilemma, 27 EMORY L.J. 3,
11 (1978). Harold J. Berman would not agree with Cox's dubious distinction between
secularization and secularism. E.g., see generally BERMAN, supra note 3. It would seem logical
to assume that secularization is the breeding ground for secularism and, therefore, the
secularization process is responsible for contemporary secularism.
°° Cox, supra note 6, at 18.
+! Td.
°2 One writer, arguing against the inevitable clash of secularism and the traditional Theistic
religion, advocates that the answer to this dilemma is in a pluralistic secularism. H. KALLEN,
SECULARISM IS THE WILL OF GOD 11-17, 57-58 (1954). By equalizing all religions, and by
making God a union of divinities, secularism can supposedly reduce any inevitable conflict
between established beliefs. Id. Under this theory, the various religions become members of a
large orchestra, combining to make beautiful music, rather than competing as out-of-tune
ensembles. This approach fails to recognize Secular Humanism's vehement opposition to
traditional theism as well as the separateness from alien religious doctrines required by many
Christian denominations and by many who hold to the Jewish faith. Note, Freedom of Religion
and Science Instruction in Public Schools, 87 YALE L.J. 515, 524-25 (1978). The pluralistic ap-
proach in its attempt to avoid conflict between Secular Humanists and established, traditional
theism fails to recognize that as secularism has become infused in contemporary society it has
been met with a corresponding militancy on the art of traditional religion. EDWARDS, supra
note 166, at 17. Christianity, in particular, regards secularism as unavoidably in con- flict with
basic Christian beliefs. See generallyJ. SPANN, THE CHRISTIAN FAITH AND
SECULARISM (1948) (hereinafter referred to as SPANN). One Christian writer has said:
[Secularism is] the ordering and conducting of life as if God did not exist; it is the placing
of hedonistic and cultural goals above and in place of those of the Kingdom; it is
deference to the methods and products of science to the depreciation of all other truth and
all other values (and it is often marked) by a superficial optimism and inner despair.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 17 of 54

century strategy of Secular Humanism is to personalize (privatize) traditional theism by

introducing subjectivism, and thus to destroy all absolute standards.*? Harvard law professor

Harold Berman has written that:
the significant factor in this regard-in the nineteenth century and even more so in the
twentieth-has been the very gradual reduc- tion of the traditional religions to the level of
a personal, private matter, without public influence on legal development, while other
belief systems-new secular religions ("ideologies," "isms") have been raised to the level
of passionate faiths for which people collec- tively are willing not only to die but also...
to live new lives.™

Traditional theism has lost much of its influence on societal values because of

successful efforts to personalize it. The Christian faith, in particular, through the process of

personalization, has lost much of its public character as well as its political and legal strength.*

Says Berman:

[flor the most part, people go to church as individuals, or as individual families, to gain
spiritual nourishment to sustain them in activities and relationships that take place
elsewhere. . . .We are thus confronted with a combination of a "religionless Christianity"
and what may be called a "Christianity-less religion.
Cox's fear of secularism's attempt to construct a closed system is, therefore, in part realized. The
motives and intent of those who adhere to Secular Humanism are particularly evident in two

documents that have emerged in the past fifty years, Humanist Manifesto I (1933) and Humanist

Manifesto 11 (1973). These doctrinal statements set forth in clear language the tenets of the

 

G. HARKNESS, THE MODERN RIVAL OF CHRIsTIAN FAITH 16 (1952). Another Christian
writer has called secularism "practical atheism," even though secularism claims to be indifferent
in nature. SPANN, supra, note 171 at 1.

53 See BERMAN, supra note 3, at 67-68. Harvey Cox shares Berman's view on the
"privatization" of religion in modem secular society. Cox, supra note 6, at 2.

54 J. NOLTMAN,RELIGION, REVOLUTION, AND THE FUrUrE 113-17 (D. Meeks trans.
1969). Cf. T. LUCKMAN, THE INVISIBLE RELIGION (1967)

55 J. NOLTMAN,RELIGION, REVOLUTION, AND THE FUrUrsE 113-17 (D. Meeks trans.
1969). Cf. T. LUCKMAN, THE INVISIBLE RELIGION (1967).

56 See BERMAN, supra note 3, at 72.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 18 of 54

religion of Secular Humanism.°’As the term "Humanist Manifesto" suggests, the purpose of
these documents is to codify and to affirm the major doctrinal theses of a mutually-held faith.”
Humanist Manifesto I squarely faces the question of the religious nature of Secular Humanism.
Its preface reads:

In every field of human activity, the vital movement is now in the direction of a candid
and explicit humanism. In order that religious humanism may better be understood we,
the under- signed, desire to make certain affirmations which we believe the facts of our
contemporary life demonstrate. Today man's larger understanding of the universe, his
scien- tific achievements, and his deeper appreciation of brotherhood, have created a
situation which requires a new statement of the means and purposes of religion. . . .[IIt is .
. obvious that any religion that can hope to be a synthesizing and dynamic force today

 

57 Humanist Manifesto I and Humanist Manifesto 11 (1973) (hereinafter referred to singularly or
as Humanist Manifestos I and II). See generally C. HAGAN, THE HUMANIST MANIFESTOS:
THE CREED OF SECULAR HUMANISM (1975) (hereinafter referred to as HAGAN);
Humanist Manifesto I first appeared in 33 THE HUMANIST (No. 5, 1973). THE HUMANIST,
published by the American Humanist Association and the American Ethical Union, is the
"official" voice of humanism. THE HUMANIST prints articles written by authors that range
from such men as behaviorist B. F. Skinner to Edd Doerr, signer of HUMANIST MANIFESTO
II and present editor of CHURCH AND STATE which is published by Americans United for
Separa- tion of Church and State.

58 See, e.g., note 178 infra and accompanying text. The effective influence of the two manifestos
is realized when one notes the capacity and position of the signers of the docu- ments. Humanist
Manifesto I was signed by 34 people including the renowned educator John Dewey as well as R.
Lester Mondale, brother of Vice-President Walter Mondale.

Humanist Manifesto II was signed by 114 individuals of which but a few are: author
Isaac Asimov, DNA pioneer Francis Crick, Edd Doerr of Americans United for Separation of
Church and State and editor of CHURCH AND STATE, Lester Mondale (brother of
Vice-President Walter Mondale), Harvard behaviorist B. F. Skinner, Sir Julian Huxley, the
former head of UNESCO and Swedish author Gunnar Myrdal, father-in-law of Harvard
President Derek Bok.

Vice-President Mondale, who has in the past been a contributor to THE HUMANIST was
a major participant in the 5th Congress of the International Humanist and Ethical Union held at
the Massachusetts Institute of Technology in August 1970. In his opening remarks, Mondale
made the following comment:

Although I have never formally joined a humanist society, I think I am a member by
inheritance. My preacher father was a humanist-in Minnesota they call them Farmer Laborites
and I grew up on a very rich diet of humanism from him. All of our family has been deeply
influenced by this tradition including my brother Lester, a Unitarian Minister, Ethical Culture
Leader, and Chairman of the Fellowship of Religious Humanists. C. CHAMBERS, THE
SIECUS CIRCLE 346 (1977). See also note 183 infra and accompanying text.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 19 of 54

must be shaped for the needs of this age. To establish such a religion is a major necessity
of the present. We therefore affirm the following: [fifteen creedal statements follow].”

Humanist Manifesto I speaks of religion "doctrines and methods which have lost their
significance and which are powerless to solve the problem of human living in the Twentieth
Century."© This statement is a direct reference to traditional theism and is, again, a clear
indication of Secular Humanism's "closed system" ideology and its onslaught against theism.
Secular Humanism, therefore, affirmatively rejects all supernatural religions and, in particular,
traditional theism. For example, Humanist Manifesto I states:
Ninth: In place of the old attitudes involved in worship and prayer the humanist finds his
religious emotions expressed in a heightened sense of personal life and in a cooperative
effort to promote social well-being.
Tenth: It follows that there will be no uniquely religious emotions and attitudes of the
kind hitherto associated with belief in the supernatural.®
In the process of rejecting traditional biblical theology, Humanist Manifesto I states that it
clearly rejects theism and biblical absolutes.
Fifth: Humanism asserts that the nature of the universe depicted by modem science
makes unacceptable any supernatural or cosmic guarantees of human values...
Sixth: [T]he time has passed for theism....
Humanist Manifesto I states: "The distinction between the sacred and the secular can no longer
be maintained." This synthesis of the sacred and the secular produces the religion of Secular
Humanism. Humanist Manifesto II, drafted some forty years after Humanist Manifesto I,

reasserts the claim of the religious nature of humanism by proclaiming: "As we approach the

twenty-first century ...an affirmative and hopeful vision is needed. Faith, commensurate with

 

Humanist Manifestos I and II, supra note 176, at 7-8 (emphasis added). Cf K. KOLENDA,
RELIGION WITHOUT GOD (1976).

60 Humanist Manifesto I, supra note 176, at 7

61 Humanist Manifestos Iand II, supra note 176, at 9-10 (emphasis added)

62 Humanist Manifesto I and II, supra note 176, at 8.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 20 of 54

advancing knowledge, is also necessary.”® Further, the 1973 Humanist Manifesto reasserts the
humanist antithesis to traditional theism.® Its preface reads:

As in 1933, humanists still believe that traditional theism, especially faith in the
prayer-hearing God, assumed to love and care for persons, to hear and understand their
prayers, and to be able to do something about them, is an unproved and outmoded faith.
Salvationism, based on mere affirmation, still appears as harmful, diverting people with
false hopes of heaven hereafter. Reasonable minds look to other means for survival.
Traditional moral codes and new irrational cults both fail to meet the pressing needs of
today and tomorrow. False "theologies of hope" and messianic ideologies, substituting
new dogmas for old, cannot cope with existing world realities. They separate rather than
unite peoples. Humanism is an ethical process through which we all can move, above and

 

63 Td. at 13 (emphasis added).

6 The religious nature of Humanist Manifesto II is affirmed by the fact that one hundred and
seventy of its signatories were ministers of the Unitarian-Universalist Church and many were
members of the Fellowship of Religious Humanists. Wilson, Pioneer of Evolutionary Humanism,
HUMANIST, May/June, 1975, at 40. Humanist Corliss Lamont observed that:

In a sermon delivered in 1925 the Reverend John H. Dietrich showed how Unitarians had
naturally laid the basis for Humanism. 'Unitarianism,' he asserted, 'offered opportunity for the
enunciation of Humanism by virtue of its underlying spirit of spiritual freedom, by its insistence
upon intellectual integrity rather than intellectual uniformity, but its offer of religious fellowship
to everyone of moral purpose without regard to his theological beliefs: But this is not the
important thing. The real reason why Unitarianism was the natural soil for the growth of
Humanism is the fact that Unitarianism was a revolt against orthodox Christianity in the interest
of the worth and dignity of human nature and the interest of human life.’ A large proportion of
the Unitarian churches in the United States are acknowledgedly Humanist.

LAMONT, THE PHILOSOPHY OF HUMANISM 53-54 (Sth ed. 1972), citing C. F.
POTTER, HUMANISM: A NEW RELIGION 80 (1930).

Humanist Edward L. Ericson, a Unitarian minister, has noted: "Whether one prefers to
think of humanism as religious or not, most humanists regard their belief as a deeply satisfy- ing
moral commitment to the best in human experience-and consider humanism a practical faith for
modem men and women." Ericson, The "Unchurched" Americans: What Do They Believe?,
RELIGIONS OF AmERcA 257 (L. Rosten, ed. 1975).

MANIFESTO | also closes with the statement that it is "an expression of a living and
growing faith." Humanist Manifestos I and II, supra note 176, at 24. Although Humanist
Manifesto II claims in its preface that the signers are not "setting forth a binding credo" (and that
"their individual views would be stated in widely varying ways"), this statement does not stand
pat since in the concluding paragraph the signers pledge their "general support to Humanist
Manifesto II." It is surmised that this position is taken to avoid the ramifications of Torcaso v.
Watkins, 367 U.S. 488 (1961), realizing that if the signers assented to the 1973 document as a
creed it would be evidence of an admission against interest that a religion was being espoused.
For a discussion of Torcaso see notes 59-66 supra and accompanying text.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 21 of 54

beyond the divisive particulars, heroic personalities, dogmatic creeds, and ritual customs
of past religions or their mere negation.®

Humanist Manifesto II, more so than Humanist Manifesto I, emphasizes the Man-centeredness of
Secular Humanism as opposed to the God-centeredness of traditional theism. Humanist
Manifesto II states that as "non-theists, we begin with humans, not God, nature not deity. ... No
deity will save us; we must save ourselves." © Humanist Manifesto II, as did its predecessor,
rejects any form of absolute standards. Instead, any standards or ethics are "autonomous" and
"situational." © In a direct contradiction of traditional theism, which teaches that absolute
standards are promulgated by God through biblical revelation, Humanist Manifesto IT proclaims
that ethics originate in Man himself: "Ethics stem from need and interest." ® "To deny this
distorts the whole basis of life." Jd. According to Humanist Manifesto II traditional theism is a
distortion of the whole basis of life. Id.

Humanist Manifesto II attempts to caveat in its preface that those individuals who signed

the document disclaimed that they were "setting forth a binding credo." /d. at 13. The reputed

 

65 Humanist Manifestos I and IT, supra note 176 at 13-15. Manifesto II is even more specific in its
attack on traditional theistic religion within the body of its credo:

First: .... We believe . . . that traditional dogmatic or authoritarian reli- gions that place
revelation, God, ritual, or creed above human needs and experience do a disservice to the human
species. ... We find insufficient evidence for belief in the existence of a supernatural; it is either
meaningless or irrelevant to the question of the survival and fulfillment of the human race. Id. at
15-16.

66 Jd. at 16. Humanist Manifesto I further states: "Fifth: The preciousness and dignity of the
individual person is a central humanist value . .. . We reject all religious, ideological, or moral
codes that denigrate the individual, suppress freedom, dull intellect, dehumanize personality. We
believe in maximum individual autonomy.. " Id. at 18.

67 Td. at 17. Humanist Manifesto 11 reads: "Third: We affirm that moral values derive their
source from human experience. Ethics is autonomous and situational needing no theological or
ideological sanction. Ethics stems from human need and interest. To deny this distorts the whole
basis of life." Jd.

68 Td. at 13.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 22 of 54

reason for the disclaimer, as the preface instructs, is that "their individual views would be stated
in widely varying ways."© Although the views advanced by Humanist Manifesto II can and will
be expressed in varying ways, there are basic tenets of the religion of Secular Humanism that are
universally adhered to by Secular Humanists. The caveat mentioned above does not make
Secular Humanism any less a religion than Christianity. For instance, it is common knowledge
that those who are classified as "Christians" express their views in varying ways, but yet adhere
to the basic doctrines of the Christian faith.” Can it be reasonably argued that Christianity is not
a religion because Christians express their faith in varying ways? Secular Humanism, by its own
admission, is a religion regardless of the personalized beliefs of its adherents.
8. THE TENETS OF SECULAR HUMANISM

Certain common elements of Secular Humanism establish Secular Humanism as a
doctrinal "faith."”’ These common elements will be termed "tenets" since they apply universally
to adherents of the religion of Secular Humanism.

The first tenet of Secular Humanism denies the relevance of Deity or supernatural

agencies.” In place of traditional theism's worship and prayer to God, the Secular Humanist

 

8° Td.

7 See Constitutional Definition, supra note, at 1068-69. See also P. JOHNSON, A HISTORY
OF CHRISTIANITY (1976); H. KUNG, ON BEING A CHRISTIAN (1976). Cf.L. CHAFER,
MAJOR BIBLE THEMES (1975).

71 The "Preface" to Humanist Manifesto II declares: "As we approach the twenty- first century
...an affirmative and hopeful vision is needed. Faith, commensurate with advancing knowledge,
is also necessary." Humanist Manifestos I and II,supra note 176, at 13.

” The first premise of Humanist Manifesto II reads: "We find insufficient evidence for belief in
the existence of a supernatural; it is either meaningless or irrelevant.. " Humanist Manifestos I
and II, supra note 176, at 16. See also note 186 supra and accompanying text. Paul Kurtz, editor
of THE HUMANIST, author of the preface of Humanist Manifestos I and co-author of the
preface for Humanist Manifesto II has written that of at least two basic principles that
characterize humanism, one such principle is that "there is a rejection of any super natural
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 23 of 54

finds his religion expressed in a heightened sense of personal life and in a cooperative effort to
promote social well-being.” If God is irrelevant, or even dead,” it follows that there has been no
revelation from God to Man.”> As a consequence, the Secular Humanist does not accept

traditional theism's belief in the Bible as the divinely-inspired word of God.”

 

conception of the universe..."P.KURTZ,WHAT IS HUMANISM?, MORAL PROBLEMS IN
CONTEMPORARY SOCIETY 1 (1969) (hereinafter referred to as Kumwz).
73 Humanist Manifesto I declares:

Eighth: Religious humanism considers the complete realization of human
personality to be the end of man's life and seeks its development and fulfillment in the
here and now. This is the explanation of the humanist's social passion.

Ninth: In place of the old attitudes involved in worship and prayer the hu- manist
finds his religious emotions expressed in a heightened sense of personal life and in a
cooperative effort to promote social well-being.

Humanist Manifestos I and I, supra note 176, at 9. Humanist Manifesto IT proclaims: "A
humanist outlook will tap the creativity of each human being and provide the vision and courage
for us to work together. . . .Humanism can provide the purpose and inspiration that so many
seek; it can give personal meaning and significance to human life." Jd. at 14, 15.

™ The "God is dead" theme was popularized in the 1960's by various writers and, in particular,
Thomas Altizer. For Altizer, the death of God was an actual event in history, i.e., "God has
actually died in Christ." T. ALTIZER, THE GOSPEL OF CHRISTIAN ATHEISM 103 (1966).
Dietrich Bonhoeffer, a prominent European theologian, once wrote that "God is beginning to
resemble not a ruler but the last fading smile of a cosmic Cheshire Cat." D. BONHOEFFER,
RELIGION WITHOUT RESERVATION 58 (1957).

75 Humanist Manifesto II states: "We find insufficient evidence for belief in the existence of a
supernatural .."" Humanist Manifestos I and II, supra note 176, at 16. Humanist Edward L.
Ericson, past president of the American Ethical Union, has said that "[many humanists . . . define
humanism as a religious movement in its own right-a religion without reservation or God."
Ericson, The "Unchurched" Americans: What Do They Believe?, RELIGIONS OF AMERICA
257 (L. Rosten, ed. 1975).

7% Obviously, no writing or so called "holy" book would be accepted by the Secular Humanist as
being valid revelations from God. This is an apparent rejection of traditional Judaeo-Christian
theism and its reliance on the Bible. The implication is, therefore, that it is mere human
intelligence and reason instead of God's revelation that must be man's guide. Humanist
Manifesto J states that man must "learn to face the crises of life in terms of his knowledge... .
Man is at last becoming aware that he alone is responsible for the realization of the world of his
dreams, that he has within himself the power for its achievement. He must set intelligence and
will to the task." Humanist Manifestos I and II, supra note 176, at 9, 10. Humanist Manifesto II
posits: "Reason and intelligence are the most effective in- struments that humankind possesses.
There is no substitute. " I.d. at 17.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 24 of 54

The second tenet of Secular Humanism is the belief in the supremacy of "human reason."
The phrase "human reason" encom- passes the belief that man can begin from himself and on the
basis of the utilization of his mental faculties alone "think out the answers to the great questions
which confront mankind."”’ Concerning "human reason" as a "pillar" of Secular Humanism, one
writer has commented:

Here . . . humanism is forced to its initial leap of faith. It is impossible to prove by reason
alone that reason has the validity accorded to it by humanism, and the twentieth century
has strongly undermined this confidence in two places. Modem psychology has shown
that, far from being utterly rational, man has motivations at a deeper level than his
reasoning powers, and he is only partially aware of these forces. Much of what was called
reasoning is now more properly called rationalizing. ... By rationalism I do not mean
"rationalism" as opposed to "empiricism" but rather the hidden premise common to
both-the humanist's leap of faith in which the critical faculty of reason is tacitly made into
an absolute and used as a super-tool to marshall particulars and claim meaning which in
fact is proper only to a world of universals.”

The third tenet of Secular Humanism is the belief in the inevitability of progress. This
tenet developed from the introduction of Christian linear teleology into Western culture.” The

belief in progress is perpetuated through the evolutionary theory and its cultural application

 

7 SCHAEFFER, supra note 125, at 81. The term "reason" is defined as "the power of intellect by
which man attains to truth or knowledge." WEBSTER'S NEW COLLEGIATE DICTIONARY
962 (1975).

78 QO. GUINNESS, THE DUST OF DEATH 14 (1973) (hereinafter referred to as GUINNESS).

79 Td. at 15. Humanist Manifesto II, although less optimistic than Humanist Manifesto I, declares:
The next century can be and should be the humanistic century. Dramatic scientific,
technological, and ever-accelerating social and political changes crowd our awareness. We have
virtually conquered the planet, explored the moon, overcome the natural limits of travel and
communications; we stand at the dawn of a new age, ready to move farther into space and
perhaps inhabit other planets. Humanist Manifestos I and II, supra note 176, at 14. Philosopher
Os Guinness notes that humanism has become less optimistic and has developed a form of
pessimism. GUINESS, supra note 201, at 13-14. In this respect, Humanist Manifesto II remarks,
concerning the 1933 HUMANIST MANIFESTO I: "Events since then make that earlier
statement seem far too optimis- tic." HUMANIST MANIFESToS I AND ILI, supra note 176, at
13. Although HUMANIST MANIFESTO II is less optimistic than I, II is yet optimistic
concerning the aspirations of man and his progress.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 25 of 54

(Social Darwinism). Evolution has produced the mechanistic belief that nature is moving
inevitably to higher and higher forms of life.® This optimistic view of progress has been
rebutted by developments of the last forty to fifty years until now it is not seriously contended.
Historian and philosopher Os Guiness has remarked:
Many point to evidence of an evolutionary crisis, somewhat tarnishing the comfortable
image of inevitable progress with man at the center of the stage controlling his own
evolution. ... [Belief in inevitable progress is not supported by evidence of the past nor
corroborated by the present situation and is hardly the united scenario of futurology. This
means humanism is less and less supported by empirical data. It is becoming more and
more an ideology, an idea which is inflated to the status of truth quite beyond the force of
evidence.*!
As Secular Humanism takes a more pessimistic outlook toward man's progress, humanists look
more to the state to assume a guiding hand in shaping man's future.” In recent years the State
has heeded the humanists’ call and taken on a more humanistic character. In this respect

education is viewed by Secular Humanism as the fulfillment of the State's role as a "saving

institution,"® and thus, the State has become more intimately involved in education and now

 

80 E.g., see generally H. SPENCER, PRINCIPLES OF SOCIOLOGY (1880-1897).

81 GUINNESS, supra note 201, at 15.

82 Historian R. J. Rushdoony writes: On all levels . . . the statist emphasis has been predominant.
The state is the order of liberty, and the school is the means whereby citizens are prepared for the
good life. The state has become the saving institution, and the function of the school has been to
proclaim a new gospel of salvation. R. RUSHDOONY, THE MESSIANIC CHARACTER OF
AMERICAN EDUCATION 4 (1972).

83 Tq. Humanist Paul Blanshard writes: I think that the most important factor moving us toward a
secular society has been the educational factor. Our schools may not teach Johnny to read
properly, but the fact that Johnny is in school until he is sixteen tends to lead toward the
elimination of religious superstition. The average American child now acquires a high-school
education, and this militates against Adam and Eve and all other myths of alleged history.
Blanshard, Three Cheers For Our Secular State, HUMANIST, Mar./Apr., 1976, at 17.
Seemingly, Blanshard is intimating that at least one purpose of public education should be the
elimination of traditional theism. Id. G. Richard Bozarth has written: And how does a god die?
Quite simply because all his religionists have been converted to another religion, and there is no
one left to make children believe they need him. Finally, it is irresistible-we must ask how we
can kill the god of Christianity. We need only insure that our schools teach only secular
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 26 of 54

controls all public education. Therefore, a logical conclusion of Secular Humanism’s statist
emphasis in the establishment of the State's role as a "saving institution" through a domination of
the education system.** Because Man is either not progressing as rapidly as the Secular
Humanist would desire, or because Man does not seem to be progressing in the evolutionary
sense, many Secular Humanists have opted for forced progress and manipulative environment
control." Totalitarianism, therefore, could very well be the end result of Secular Humanism.*°

A fourth tenet of Secular Humanism is the belief in science as the guide to human

progress and the ultimate provider of an alternative to both religion and morals. Therefore,

 

knowledge; that they teach children to constantly examine and question all theories and truths
put before them in any form; and that they teach nothing is proven by the number of persons who
believe a thing to be true. If we could achieve this, god would indeed be shortly due for a funeral
service. Bozarth, On Keeping God Alive, AMERICAN ATHEIST, Nov., 1977, at 8.

& R. RUSHDOONY, THE NATURE OF THE AMERICAN SYSTEM 87 (1965). In this
respect, both manifestos advocate the formation of a world government as a saving institution.
HUMANIST MANIFESTO TJ states: "The goal of humanism is a free and universal society in
which people voluntarily and intelligently cooperate for the common good. Humanists demand a
shared life in a shared world." HUMANIST MANIFESTOS I AND II, supra note 176, at 10.
Humanist Manifesto II proclaims: "Twelfth: We deplore the division of humankind on
nationalistic ground. . . . [We look to the development of a system of world law and a world
order based upon transnational federal government. . . . We thus reaffirm a commitment to the
building of a world community, at the same time recognizing that this commits us to some hard
choices." Id. at 21. It should be noted that on January 30, 1976, "A Declaration of
Interdependence" was signed by 82 United States Congressmen and 24 Senators in Philadelphia
calling for "a new world order" (or world government). World Affairs Council of Philadelphia
(1975). To what extent humanist ideology has had an effect on congressional thinking is not
precisely determinable, but it would definitely seem that it has had some impact.

85 GUINNESS, supra note 201, at 39. See notes 292-294 infra and accompanying text.

86 Humanist Manifesto I declares: "Fifth: Humanism asserts that the nature of the universe
depicted by modem science makes unacceptable any supernatural or cosmic guaran- tees of
human values. . . . Religion must formulate its hopes and plans in the light of the scientific spirit
and method." Humanist Manifestos I and II, supra note 176 (emphasis supplied). Humanist
Manifesto 11 proclaims: The next century can be and should be the humanistic century.
Dramatic scientific, technological, and ever-accelerating social and political changes crowd our
awareness. We have virtually conquered the planet, explored the moon, over- come the natural
limits of travel and communication; we stand at the dawn of a new age, ready to move farther
into space and perhaps inhabit other planets. Using technology wisely, we can control our
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 27 of 54

science itself assumes a religious character,®’ and the tenet of science-as-provider can pose an
equally frightening threat of totalitarianism.The scientist has faith that the universe is potentially
knowable.®* It has been said of Francis Crick, Nobel Prize winning scientist and signer of
Humanist Manifesto II: "[H]is scientific enterprise is governed by a basic religious stance. And
while he recognizes that the particular stance he takes is anti-religious in conventional terms, ‘it
is a reli- gious attitude because it's concerned with religious problems.' He is absolutely right.
What Crick and other scientists are doing is bringing forth a religion based science." ® Secular
Humanism has developed a "scientific theology" that has evolved from a description of concrete
objects and events to a study of relationships observable in complex systems.” As science takes
on a more pessimistic humanism, it will grow impatient with natural development and progress,

and as pessimism expands, State technology will become more closely aligned with science and

 

environment, conquer poverty, markedly reduce disease, extend our life-span, significantly
modify our behavior, alter the course of human evolution and cultural development, unlock vast
new powers, and provide humankind with unparalleled opportunity for achieving an abundant
and meaningful life. ... We need to extend the uses of scientific method, not renounce them, to
fuse reason with compassion in order to build constructive social and moral values. Second:
[SIcience affirms that the human species is an emergence from natu- ral evolutionary forces.
Sixteenth: Technology is a vital key to human progress and development.. Id. at 14, 17, 22.

87 Dr. John P. Friedrich has remarked: "Science is a kind of sacred cow today. It is being
worshipped by the public." F. TRINKLEIN, THE GOD OF SCIENCE 1 (1971) (hereinafter
referred to as TRINKLEIN). Likewise, one writer comments on the theological twist to science:
Laymen-and most of us in this highly technical world are laymen are at the mercy of researchers
and technicians who set themselves up to interpret their par- ticular part of nature to us. Over the
years, they the high priests of science and technology-have convinced us that we should leave the
fact finding to them. And to a large part we have. In return, they have promised to be 'objective,'
to tell the truth no matter how or whom it hurts. With the truth, freshly gathered from the

88 TRINKLEIN, supra note 213, at 3.

89 F, SCHAEFFER, BACK TO FREEDOM AND DIGNITY 19 (1974).

9° R. DuBos, A GOD WITHIN 42, 43 (1972).
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 28 of 54

its goals. To encourage Man's progress toward a humanistic society, many scientists have sug-
gested that State technology and money be used to genetically manipulate the citizenry.”

The fifth tenet of the religion of Secular Humanism is the belief in the self-sufficiency
and centrality of Man.” This tenet encompasses the assertion of the autonomy and independence
of Man apart from Deity of any kind, thereby supposedly releasing Man from all obligations to
Deity. Along with the evolutionary theory, the centrality and autonomy of Man are the prominent
features of Secular Humanism. Because Man is autonomous, Secular Humanism posits that man,
contrary to traditional theism, is inherently good and in no need of salvation or theological

redemption to correct or redeem what traditional theism designates as Man's fallen nature.”

 

1 See notes 206-211 supra and accompanying text. Theologian and philospher Fran- cis
Schaeffer noted: Francis Crick considers where the money for genetic manipulation is going to
come from and suggests that it be from the government, the state itself. Like John Kenneth
Galbraith, Crick believes that it is the intellectually and especially the academic and scientific
world plus the state that will take the initiative. F. SCHAEFFER, BACK To FREEDOM AND
DIGNITY 22 (1974).

2 Paul Kurtz, editor of THE HUMANIST and a signer of Humanist Manifesto II, states that
"humanism is an ethical philosophy in which man is central." See KURTZ, note 195 supra.
Humanist Manifesto I states: "Man is at last becoming aware that he alone is responsi- ble for the
realization of the world of his dreams, that he has within himself the power for its achievement."
Humanist Manifesto I and II, supra note 176, at 10. HUMANIST MANIFESTO II concludes:
"We are responsible for what we are or will be. .. [C]ommitment to all humankind is the highest
commitment of which we are capable; it transcends the narrow allegiances of church, state,
party, class, or race in moving toward a wider vision of human potentiality." Id. at 23.

°3 Humanist Manifesto II states: "We are responsible for what we will be.... We believe that
humankind has the potential intelligence, good will, and cooperative skill to implement this."
Humanist Manifestos I and I, supra note 176, at 23. The Judaeo-Christian religion, on the other
hand, in affirmance of the Bible holds that man was created by God perfect, but due to
disobedience to God's law man was cursed and fell from his perfect state (this fallen state was
passed on to all men subsequent to the first act of disobedience). God being perfect and holy
cannot have communion with a fallen creature. Therefore, God requires a blood sacrifice to atone
for the "sins" of man. The Judaic tradition (Old Testament) holds that this sacrifice is finalized in
animal sacrifice for the Jewish people (although the Jewish people ceased offering sacrifices
when the temple was destroyed in A.D. 70, the principle of sacrifice is yet inherent in their
religion). The Christian tradition (New Testa- ment) holds that Christ is that atoning sacrifice for
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 29 of 54

This tenet of Secular Humanism, therefore, promulgates the idea that Man's future and salvation

are in Man's hands. * Thus, the tenet of the autonomous Man postulates that Man, not God,

 

all men for all time. The following Bible verses (Authorized or King James Version) sum up the
above:

OLD TESTAMENT

And the Lord God said [unto] the woman . . . I will greatly multiply thy sorrow ...[and unto
Adam he said ...cursed is the ground for thy sake .. . .In the sweat of thy face shalt thou eat bread,
till thou return unto the ground; for out of it wast thou taken: for dust thou art, and unto dust shalt
thou return... . Unto Adam also and to his wife did the Lord God make.coats of skins, and
clothed them. ...So [God] drove out the man; and he placed at the east of the garden of Eden
Cherubims, and a flaming sword which turned every way, to keep the way of the tree of life.
Genesis 3:14-24

And Moses spake .... Take the meat offering that remaineth of the offerings of the Lord made by
fire, and eat it without leaven beside the altar: for it is most holy: And ye shall eat of it in the
holy place, because it is thy due, and thy son's due, of the sacrifices of the Lord made by fire: for
so I am commanded.

Leviticus 10:12-13.

NEW TESTAMENT
Wherefore, as by one man sin entered into the world, and death by sin; and so death passed upon
all men, for that all have sinned. . . . As it is written, there is none righteous, no, not one... for
all have sinned, and come short of the glory of God. ...but God commanded his love toward us,
in that, while we were yet sinners, Christ died for us. . . . That if thou shalt confess with thy
mouth the Lord Jesus, and shalt believe in thine heart that God hath raised him from the dead,
thou shalt be saved.

Romans 5:12, 3:10, 3:23, 5:8, 10:9-11. See generally N. ANDERSON, A LAWYER AMONG
THE THEOLOGIANS (1973); COMAY, THE TEMPLE OF JERUSALEM (1975); A.
EDERSHEIM, THE TEMPLE (1958); L. MORRIS, THE APOSTOLIC PREACHING OF THE
CROSS. In clear rebuttal of the above, Humanist Manifesto II states: "Promises of immortal
salvation or fear of eternal damnation are both illusory and harmful. They distract humans from
present concerns, from self-actualization, and from rectifying social injustices." Humanist
Manifestos I and I, supra note 176, at 16.

94 Humanist Manifesto H states: Using technology wisely, we can control our environment,
conquer poverty, mark- edly reduce disease, extend our lifespan, significantly modify our
behavior, alter the course of human evolution and cultural development, unlock vast new powers,
and provide humankind with unparallel opportunity for achieving an abundant and meaningful
life. .. . While there is much that we do not know, humans are responsible for what we are or
will become. No deity will save us. Humanist Manifestos I and II, supra note 176, at 14, 16.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 30 of 54

controls the destiny of the human race.” If God is non-existent, then there is no revealed word
of God from which Man can assert absolutes. If Man is the master of his own destiny, he can
create his own system of absolutes apart from divine revelation.”* Therefore, to the humanist, the
monstrosities perpetrated upon mankind by Hitler and Stalin, both autonomous men, cannot
logically be criticized. Why? If there are no transcendent absolutes, then each individual is
absolute and the sole judge of his own actions. Any condemnation of these autonomous men's
actions by Secular Humanists would deny Man's absolute autonomy and impose an absolute
standard upon the actions of Man from a source outside of himself. To the humanist, such
condemnation would be hypocrisy. Pessimism too is beginning to mar the belief in the tenet of
centrality.”” Philosopher Os Guinness has noted a "persistent erosion" of Man's view of his
centrality and importance.

The fact that man has made so many significant scientific discov- eries points strongly to
the significance of man, yet the content of these same scientific discoveries underscores

 

95 Humanist Manifesto I proclaims: "Man is at last becoming aware that he is responsible for the
realization of the world of his dreams, that he has within himself the power for its achievement."
Id. at 10.

%6 Paul Kurtz has said: Although humanists share many principles, there are two basic and
minimal princi- ples which especially seem to characterize humanism. First, there is a rejection
of any supernatural conception of the universe and a denial that man has a privileged place
within nature (belief in a Creator affords man special dignity). Second, there is an affirmation
that ethical values are human and have no meaning independent of human experience; thus
humanism is an ethical philosophy in which man is central. See KURTZ, supra note 195.

97 The "Preface" to Humanist Manifesto II in its opening paragraph recognizes the problems
inherent in the optimism of Humanist Manifesto I. Humanist Manifestos I and II, supra note 176,
at 13. In response to the problems of the century, Humanist Manifesto II states: "As we approach
the twenty-first century, however, an affirmative and hopeful vision is needed. Faith,
commensurate with advancing knowledge, is also necessary." Id. (emphasis added). Therefore,
instead of abject pessimism Humanist Manifesto I takes a leap of faith. Colin Brown highlights
the tension evident in Secular Humanism: The gospel of Humanism invites men to make the best
of a bad job. The world is ultimately pointless. All we can do is try to give it a few temporary
points before we pass into the abyss of nothingness. The ancients said: Eat, drink, and be merry,
for tomorrow we die. The Humanism of the sixties has become more sophisticated. It allows man
to be serious in his merry-making. The image is new, but the basic
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 31 of 54

his insignificance. Man finds himself dwarfed bodily by the vast stretches of space and
belittled temporally by the long reaches of time. Humanists are caught in a strange
dilemma. If they affirm the greatness of man, it is only at the expense of ignoring his
aberrations. If they regard human aberrations seriously, they have to escape the di-

lemma raised, either by blaming the situation on God . . . or by reducing man to the point
of insignificance where his aberrations are no longer a problem.”

The sixth tenet of Secular Humanism is the belief in the absolutism of evolution.”
Because of its importance and breadth this tenet will be discussed separately.

9. THE TENET OF EVOLUTION
Evolution presumes "that all the living forms in the world have arisen from a single

source which itself came from an inorganic form."’” The evolutionary theory violently

 

98 GUINNESS, supra note 201, at 16. See generally M. ADLER, THE DIFFERENCE OF MAN
AND THE DIFFERENCE IT MAKES (1967).
°° Humanist Manifesto I declares:

First: Religious humanist regard the universe as self-existing and not created.

Second: Humanism believes that man is part of nature and that he has emerged as the
result of a continuous process ...

Fourth: Humanism recognizes that man's religious culture and civilization, as clearly
depicted by anthropology and history, are the product of a gradual development....

Humanist Manifestos I and IT, supra note 176, at 8.

Humanist Manifesto II professes; Using technology wisely, we can control our
environment, [etc.] alter the course of human evolution ...

Second: [S]cience affirms that the human species is an emergence from natural
evolutionary forces...

Seventh: We would safeguard, extend, and implement the principles of human freedom
evolved from the Magna Cartato Bill of Rights, the Rights of Man, and the Universal Declaration
of Human Rights. ...

Fourteenth: The cultivation and conversation of nature is a moral value; we should
perceive ourselves as integral to the sources of our being in nature . Id. at 14, 17, 19, and 21-22.
100 G, KaaKurr, IMPLICATIONS OF EVOLUTION 157 (1960). The "general" theory of
evolution must be distinguished from the "special" or "limited" theory, which posits "that many
living animals can be observed over the course of time to undergo changes" through genetic
variation and limited mutation. Id. One commentator has noted:

The general theory of evolution, as it is presented by the leading biology textbooks in
public secondary schools, embraces several key premises. It proposes origination of the universe
and earth through natural processes, and naturalistic development of life from non-life. The
general theory involves evolution of present living forms from this organism through mutation
and natural selection, and entails evolution of human beings from ancestory with apes. It also
postulates uniformitarianism the concept that past physical processes acted much like present
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 32 of 54

contradicts the basic elements of creationism, a doctrinal tenet of traditional theism. !”
Creationism "teaches that matter appeared through direct creation by God in the beginning and
that this creation occurred by supernatural plan. . . .[It also teaches that] God created life from
nothing and that life by direct act made [all the] living kinds [including man].”’ While
traditional theistic creationism pro- pounds that a Creator through revelation has promulgated
absolute standards upon which the universe operates, evolutionism postulates that "all things owe
their existence to natural causes and chance."!°? Jacques Monod, French scientist, Nobel Prize
winner and evolutionist, has commented: "Chance alone is at the source of every innovation, of
all creation in the biosphere. Pure chance, absolutely free but blind, [is] at the very root of the

stupendous edifice of evolution....” '* In Monod's view evolutionism destroys theism's absolute

 

gradual processes-as the underlying key to the sequence of evolution and to the ages of the earth,
life, fossils, and man. Note, Freedom of Religion and Science Instruction in Public Schools, 87
YALE L.J. 515, 521- 22 (1978).

101 Note, Freedom of Religion and Science Instructionin Public Schools, 87 YALE L.J. 515, 522
n. 33 (1978). Sir Julian Huxley stated that in "the evolutionary pattern of thought there is no
longer either need or room for the supernatural. The earth was not created; it evolved." J.
Huxley, The Evolutionary Vision, in 3 EVOLUTION AFTER DARWIN 249, 252 (S. Tax and
C. Callender eds. 1960). Justice Black has also noted the antagonism between evolution and
creationism. Epperson v. Arkansas, 393 U.S. 97, 113 (1968).

102 Note, Freedom of Religion and Science Instruction in Public Schools, 87 YALE L.J. 515, 522
n.31 (1978). A distinction has been made between "religious creationism" and "scientific
creationism." Id. at 517, 520. Religious creationism relies on a literal reading of Genesis from the
Old Testament of the Bible regarding, for example, the creation of Adam and Eve and the
worldwide flood sent by God that destroyed all mankind except Noah and his family. Id. at 520.
Scientific creationism, on the other hand, is "a theory of the origin of the earth and life that
employs scientific argument and not a sacred text in its challenge of the general theory." Id. at
517. Both forms of creationism assert there was a Creator who designed the universe, and both
are in derivation religious as is the theory of evolution. This, of course, does not mean that
scientific creationism is no less scientific than evolution.

103 R. L. WYSONG, THE CREATION-EVOLUTION CONTROVERSY 33 (1976) (hereinafter
referred to as WYSONG).

104 J. MONOD, CHANCE AND NECESSITv 112-13 (1971).
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 33 of 54

values.'° As a result, Monod would argue that man evolved out of chaos and he will remain in
chaos unless society establishes some arbitrary absolutes by which to live. As a result, Monod
would argue that man evolved out of chaos and he will remain in chaos unless society establishes
some arbitrary absolutes by which to live.’

Evidence exists to support the view that the evolutionary theory was not an innovation of

Charles Darwin but was, in fact, a religious doctrine adhered to by ancient civilizations. '”’

 

105 Now my point of view is that this is impossible, this is a farce. You cannot derive any sort of
"ought" from the "is." If it is true that there is no intention in the universe and if it is true that
man as any other animal species is a pure accident in evolution, it might as well not have
appeared. Jd. at 180.

106 SCHAEFFER, supra note 125, at 224.

107 The world's oldest cosmogony was unearthed and found recorded on a tablet excavated in
Babylonia a number of years ago and is known as the Enuma Elish. See generally T. Jacobsen,
Enuma Elish The Babylonian Genesis, THEORIES OF THE UNIVERSE (M. K. Munitz, ed.
1957). It is interesting to note that this Babylonian cosmogony is an apparent description of what
is referred to today as the evolutionary theory:

Specifically, Enurna Elish assumes that all things evolved out of water. This description

presents the earliest stage of the universe as one of watery chaos. The chaos consisted of

three intermingled elements: Apsu, who represents the sweet waters; Ti'amat, who

represents the sea; and Munnu who cannot as yet be identified with certainty but may

represent cloud banks and mist. These three types of waters were mingled in a large

undefined mass. . . .Then in the midst of this watery chaos two gods came into existence.
Id. at 9. Another account of the ancient origin of evolutionary thought is found in the Tibetan
Book of the Dead. This work was compiled from the teachings of sages over many centuries in
ancient Tibet and was passed down through these early generations by word of mouth. It was
finally written down in approximately the eighth century A.D. One interesting account declares:
"The Osiris, the Scribe Ani, whose word is truth, saith: I flew up out of primeval matter. Icame
into being like the god Khepera. I germinated . . . like the plants.... THE BOOK OF THE DEAD
552 (E. A. Wallis Budge trans. 1960). Dr. Henry M. Morris comments:

The idea of evolution did not, of course, originate with Darwin. . . but it was a doctrine
held by many scientists and philosophers before Darwin. Belief in spontaneous generation of life
from the non-living and in transformations of the species was quite common among the ancients.
Among the early Greeks, for instance, Anaximander taught that men had evolved from fish and
Empedocles that animals had been derived from plants. . . .One striking fact emerges from the
study of all the ancient cosmogonic myths, whether from Babylon, Greece, Egypt, India, or
wherever. The concept that the universe had originally been created,out of nothing, by an act of
God, is completely absent. Always there is primeval chaos or a primeval system of some kind,
upon which the 'gods,' or the forces of nature, begin to work in order to bring the world and its
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 34 of 54

Contemporary humanists agree with the religious nature of evolution.’* Sir Julian Huxley, a
prominent author on the subject of the evolution- ary theory and a singer of Humanist Manifesto
II, believes in the "religion of evolutionary humanism."’®? Huxley regards the evolutionary
theory as one of many elements in Secular Humanism.''®
Contemporary scientists have been candid in expressing their "faith" in the evolutionary
theory as the origin of life. For example, Harold C. Urey, a Nobel laureate, said:
All of us who study the origin of life find that the more we look into it, the more we feel
that it is too complex to have evolved anywhere. We all believe as an article of faith that
life evolved from dead matter on this planet. It is just that its complexity is so great it is
hard for us to imagine that it did.’"
Similarly, physicist Robert Jastrow, an evolutionist, stated:
Either life was created on the earth by the will of a being outside the group of scientific

understanding; or it evolved on our planet spontaneously, through chemical reactions
occurring in nonliving matter lying on the surface of the planet. The first theory is a

 

inhabitants into their present state. Special creation seems to have been a doctrine completely
unknown (or, if known, rejected) by the ancients.

H. MORRIS, THE TWILIGHT OF EVOLUTION 75-76 (1963). Philosopher Greg Bahnsen
views evolutionism as a form of pantheistic belief. He states: "It is now evident that the
philosophic successors to Darwinism embody [a] pantheistic theme . . . ionism is a syndrome of
beliefs and assumptions, a syndrome inclusive of (or going toward) reducing God to the level of
imminent world process or elevating the created order to the status of divinity." Bahnsen,
Worshipping the Creature Rather Than the Creator, I JOURNAL OF CHRISTIAN
RECONSTRUCTION 116 (No. 1 1974) (hereinafter referred to as Bahnsen). Cf. B. SWYHART,
NARRATIVES ABOUT COSMIC AND HUMAN ORIGINS: SELECTED READINGS (1976).
108 A significant school of Secular Humanists regard their convictions as a religion and, in
conjunction therewith, emphasize the need to adhere to the general theory of evolution as a tenet
of their religion. Kurtz, Humanism and Religion: A Reply to the Critics of Humanist Manifesto
II, HUMANIST, Jan./Feb., 1974, at 4.

109 Huxley, The Coming New Religion of Humanism, HUMANIST, Jan./Feb., 1962, at 3-5.
Huxley was candid in that he admitted his religion was "not based on revelation in the
supernatural sense, but on the revelations [of] science." Id. at 5. In fact, Huxley surmised, "all
reality is in a perfectly valid sense one universal process of evolution." Id. at 4. Huxley entitled
the concluding chapter of one book "Evolutionary Humanism as a Developed Religion." J.
HUXLEY, RELIGION WITHOUT REVELATION 203 (rev. ed. 1957).

110 Huxley, Evolutionary Humanism, HUMANIST, Sept./Oct., 1962, at 201, 206.

1 Cowen, Biological Origins: Theories Evolve, CHRISTIAN SCIENCE MONITOR Jan. 4,
1962, at 4 (emphasis added) (hereinafter referred to as Cowen).
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 35 of 54

statement of faith in the power of a Supreme Being not subject to the laws of science. The
second theory is also an act of faith. The act of faith consists in assuming that the
scientific view is correct, without having concrete evidence to support that belief.'””

 

112 Los Angeles Times, Nov. 9, 1977, at 1, Pt. IV. See generally R. JASTROW, UNTIL THE
SUN DiES (1977). Carl Sagan states:

Today it is far easier to believe that organisms arose spontaneously on the Earth than to

try to account for them in any other way. Nevertheless, this still is a statement of faith

rather than of demonstrable scientific fact. Scientists have only sketchy notions of how

this evolution might have occurred.
Cowen, supra note 237, at 4 (emphasis added). Dr. George Wald, Nobel prize-winning biologist
of Harvard University, stated several years ago: "One only has to contemplate the magnitude of
this task to concede that the spontaneous generation of a living organism is impossible. Yet here
we are as a result, I believe, of spontaneous generation." H. MORRIS AND J. WHITCOMB,
THE GENESIS FLOOD 234 (1971). Rather than posit special creation as a possibility, Dr.
Wald takes a leap of faith and believes in something he admits is "impossible."

Scientific creationists have argued that "creation is as scientific as evolution and ...
evolution is just as religious as creation . . . .[B]elief in evolution requires at least as much faith
..as creation." H. MORRIS, INTRODUCING SCIENTIFIC CREATIONISM INTO THE
PUBLIC SCHOOLS 1, 11 (1975). W. R. Thompson states that "the concept of organic evolution
[is] an object of genuinely religious devotion" in the scientific community. W. THOMPSON,
SCIENCE AND COMMON SENSE 229 (1937). One writer, concurring, notes that scientists
have "elevated Darwinism to the level of a religious dogma." W. JONEs, 2 A HISTORY OF
WESTERN PHILOSOPHY 924 (1952). Allen C. Burton, a former president of the American
Physiological Society, states:

The facts must mold the theories, not the theories the facts. . . . am most critical of my

biologist friends in this matter. It seems to me that they have allowed what is a most

useful working hypothesis in a limited field in the whole of biology, to become 'dogma,'
in their worship of the principle of natural selection as the only and sufficient operator in
evolution. If they have done this, they no longer can act as true scientists when examining
evidence that might not fit into this frame of concepts. If you do not believe me, try
telling a biologist that, impartially judged along with other accepted theories of science,

such as the theory of relativity, it seems to you that the theory of natural selection has a

very uncertain, hypothetical status, and watch his reaction. I'll bet you that he gets red in

the face. This is ‘religion’ not 'science' with him.
Burton, The Human Side of the Physiologist, Prejudiceand Poetry, 1 PHYSIOLOGIST 2 (No. 1,
1975).
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 36 of 54

Darwin himself recognized the religious nature of evolution and its "faith" proposition.'”’
He said that "[t]here is grandeur in this view of life . . . having been originally breathed by the
Creator into a few forms.'!* Thus, when Charles Darwin began elaborating on his theory of
natural selection, he was forced to rely upon "imaginary illustrations," not scientific evidence.'”
It is obvious that "Darwinism, despite its boast of scientific proof, is a theory erected upon a
speculative supposition and supported by imaginary evidence; it does not establish historical
factuality but merely gives us a 'way of looking’ at the world." © Any worldview that is "a
speculative supposition ... supported by imaginary evidence" is a proposition based on faith and

therefore religious.”"””

 

13° C, DARWIN, THE ORIGIN OF SPECIES BY MEANS OF NATURAL SELECTION OR
THE PRESER- VATION OF FAVOURED RACES IN THE STRUGGLES FOR LIFE 759 (L.
Valorium ed. 1959). Cf. M. J. SAVAGE, THE RELIGION OF EVOLUTION (1876).
114 Bahnsen, On Worshipping the Creature Rather than the Creator, 1 JOURNAL OF
CHRISTIAN RECONSTRUCTION 98 (No. 1, 1974) (hereinafter referred to as Bahnsen)
15 Td. at 102. See generally N. MACBETH, DARWIN RETRIED (1971).
116 Bahnsen, supra note 240, at 102. Two prominent biochemists, D. E. Green and R. F.
Goldberger, note the lack of evidence supporting various concepts of evolution:
There is one step (in the mechanistic concept) that far outweighs the others in enormity:
the step from macromolecules to cells. All the other steps are accounted for on theoretical
grounds if not correctly, at least elegantly. However, the macromolecule to cell transition
is a jump of fantastic dimensions, which lies beyond the range of testable hypothesis. In
this area, all is conjecture. The available facts do not provide a basis for postulation that
cells arose on this planet. This is not to say that some paraphysical forces were at work.
We simply wish to point out that there is no scientific evidence.
Vanderkooi, Evolution as a Scientific Theory, 15 CHRISTIANITY TODAY (No. 16) May 7,
1971, at 13.
17 Bahnsen, supra note 240, at 102. Dr. W. R. Thompson says in his introduction to a current
edition of ORIGIN OF SPECIES: "Personal convictions . . . are presented as if they were
proofs." W. THOMPSON, ORIGIN OF SPECIES (Intro. to Everyman edition 1956). Paul
Westmeyer states: "Evolution is useful but it is a myth." Westmeyer, Twentieth Century
Mythology, CHEMISTRY, Jan., 1956, at 17. Yet evolution continues to be propagated:
The theories of evolution with which our studious youth have been deceived, constitute
actually a dogma that all the world continues to teach; but each in his spe- cialty, the
zoologist or the botanist ascertains that none of the explanations furnished are adequate.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 37 of 54

The religious presuppositional status of the evolutionary theory is clearly delineated in
the thinking of neo-orthodox theologian Pierre Teilhard de Chardin.'"* Teilhard de Chardin
posits that even if all the specific content of the evolutionary explanation of life were to be
demolished, evolution would still have to be assumed as Man's fundamental vision. Instead of
traditional theism's belief in God's revelation to Man through the Bible, the evolutionary theory
has become the manner in which one shall see "light." Thus, Teilhard de Chardin confesses his
faith in evolution as the "light illuminating all facts, a curve that all lines must follow.'”

A central thrust of evolution is the eradication of any chance of supernatural intervention
into the universe or the affairs of man. For instance, contemporary evolutionists state their

aversion to the concept of theistic Deity, yet the "faith" doctrine of evolution emerges in their

 

It results from this summary that the theory of evolution is impossible. . ... But evolution
is a sort of dogma which the priests do not believe, but maintain for their people.
118 P. TEILHARD DE CHARDIN, THE VISION OF THE PAST 123 (J. Cohen trans. 1967).
The evolutionary theory, as Teilhard de Chardin explains, has become the unassailable,
authoritative, logically primitive standard of truth: "Evolution has long since ceased to be a
hypothesis and has become a general epistemological condition . . . which must henceforth be
satisfied by every hypothesis." P. SMuLDERs, THE DESIGN OF TEILHARD DE CHARDIN
30 (A. Gibson trans. 1967).
119 P. TEXLHARD DE CHARDIN, THE PHENOMENON OF MAN 241 (B. Wall trans. 1959).
In the New Testament of the Authorized Version of the Bible Teilhard de Chardin's religious
"light" is parallel by the "Light" (Jesus Christ).
In the beginning was the Word, and the Word was with God, and the Word was God. The
same was in the beginning with God. All things were made by him; and without him was
not anything made that was made. In him was life; and the life was the light of men. And
the light shineth in darkness; and the darkness comprehendeth it not. . .. That was the
true Light, which lighteth every man that cometh into the world.
John 1:1-5, 9. It must be noted that "every culture and religion in history has placed light at the
center of its cosmology. 'Receive the light,’ 'Seek enlightenment,' 'The mind of light.’ 'The
luminescent soul."" J. MANDER, FOUR ARGUMENTS FOR THE ELIMINATION OF
TELEVISION 18 (1978). Thus, the adherents to the cult of evolution also have a light in their
cosmology.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 38 of 54

language."'”° The basic reason for the humanist aversion to theism is the antithesis formed
between the two faiths regarding the origins of life. George Wald, Harvard biologist, has aptly
perceived the problem when he states, "[t]here are only two possibilities: either life arose by
spontaneous generation . . . or it arose by supernatural creation . . . there is no third position."
The aversion possessed by the Secular Humanist toward traditional theism clearly emerges from
the statements of evolutionary proponents. "[T]here is no rival hypothesis except the outworn
and completely refuted one of special creation, now retained only by the ignorant, the dogmatic,
and the prejudicial." '”

The relevant factor in the conflict of beliefs in origin is that neither theory of origin,

creationism or evolutionism, is capable of scientific proof. !”?

 

120 Dr. N. Heribert-Nilsson, Director of the Botanical Institute at Lund University, Sweden,
said: "My attempt to demonstrate evolution by an experiment carried on for more than 40 years
has completely failed. .. . The idea of evolution rests on pure belief." Synthetische Artbildung
(1953), as cited by H. MORRIS, SCIENTIFIC CREATIONISM 9 (Gen. ed. 1974). "Evolution
itself is accepted . . . not because it has been observed to occur . . . or can be proved by logical
coherent evidence, but because the only alternative, special creation, is clearly incredible."
Watson, Adaptation, 123 NATURE 233 (1929).
121 WALD, Theories of the Origin of Life, FRONTIERS OF MODERN BIOLOGY 187 (1962);
WALD, The Origin of Life, THE PHYSICS AND CHEMISTRY OF LIFE 5 (1955). Others
have commented on the exclusiveness of the two positions regarding origins. For example:
"Such explanations tend to fall into one or the other of two broad categories: special creation or
evolution. Various admixtures and modifications of these two concepts exist, but it seems
impossible to imagine an explanation of origins that lies completely outside the two ideas." P.
DAVIS AND E. SOLOMON, THE WORLD OF BIOLOGY 395 (1974). "Either evolutionary
change or miraculous divine intervention lies at the back of human intelligence." S.
ZUCHERMAN, FUNCTIONAL ACTIVITIES OF MAN, MONKEYS AND APES 155 (1933).
22H, NEWMAN, OUTLINES OF GENERAL ZOOLOGY 407 (1924).
23 H. MORRIS, SCIENTIFIC CREATIONISM 4, 5 (1974) (hereinafter referred to as MORRIS).
"It must . .. be emphasized that it is impossible to prove scientifically any particular concepts of
origin to be true." Jd. A leading evolutionist, Theodosius Dobzhansky, has admitted:

The applicability of the experimental method to the study of such unique historical

processes is severely restricted before all else by the time intervals involved, which far

exceed the lifetime of any human experimenter. And yet, it it just such impossibility that
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 39 of 54

[I]t must ...be emphasized that it is impossible to prove scientifically any particular
concept of origins to betrue. This is obvious from the fact that the essence of the scientific
method is experi- mental observation and repeatability. A scientific investigator, be he ever so
resourceful and brilliant, can never observe nor repeat origins!

This means that, although it is important to have a philosophy of origins, it can only be
achieved by faith, not by sight...

Thus one must believe, at least with respect to ultimate ori- gins. However, for optimally
beneficial application of that belief, his faith should be a reasoned faith; not a credulous faith or a
prescribed faith.

Both theories of origins suffer from the inability scientifically to prove their hypotheses,
and both require an element of "faith.”’* Therefore, the evolutionary theory, an implied
undergirding tenet of Secular Humanism, is religious because of its dependents upon "belief."
Moreover, Secular Humanism as a religion is incomprehensible without the evolutionary
hypothesis. The evolutionary hypothesis is one tenet, if extracted, that will disembowel Secular
Humanism. In fact, the other tenets of Secular Humanism are themselves based on the
evolutionary implications of there being no Creator and no revelation from the Creator. If there is
no Creator, then man is not dependent upon Diety, because Diety does not exist. Thus man is
autonomous. The religion of Secular Humanism, based upon its six tenets, places Man at the
center of its worship, and denies the traditional theistic concept of God. The implications of a

culture's rejection of traditional theism in exchange for Secular Humanism are far-reaching.

10. THE RAMIFICATIONS AND IMPLICATIONS OF SECULAR HUMANISM

 

is demanded by anti-evolutionists when they ask for 'proofs' of evolution which they

would magnanimously accept as satisfactory.
ia Peter Medawar has recognized the problem entailed by the fact that no way exists by
which to test evolution. Its acceptance is by leaps of faith. He states: "There are philosophical or
methodological objections to evolutionary theory. . . .It is too difficult to imagine or envisage an
evolutionary episode which could not be explained by the formulae of neo-Darwinism." P.
MEDAWAR, MATHEMATICAL CHALLENGES TO THE NEO-DARWINISM
INTERPRETATION OF EVOLUTION XI (1967).
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 40 of 54

Secular Humanism, as the religion of the modern age, has penetrated virtually all walks
of life and all disciplines, including the law. Renowned evolutionist Julian Huxley noted:
The whole of evolution was soon extended into other than biological fields. Inorganic
subjects such as the life histories of stars and the formation of chemical elements on the
one hand, and on the other hand subjects like linguistics, social anthropology, and
comparative law and religion, began to be studied from an evolutionary angle, until today
we are enabled to see evolution as a universal, all pervading process. . . Furthermore,
with the adoption of the evolutionary approach in non-biological fields, from cosmology
to human affairs, we are beginning to realize that biological evolution is only one aspect
of evolution in general. . . .Our present knowledge indeed forces us to view that the
whole of reality is evolution a single process of self transformation.'”°
Evolutionism has altered the course of history by shifting the base of moral absolutes from
traditional theism to Secular Humanism. "The replacement of 'will' by ‘chance’ as the mediator of
biological change has transformed our view of man's relation to the universe.’* If life came into
existence through natural, materialistic, chance processes, then it is without absolutes, moral
direction or purpose. Without the traditional theistic absolutes revealed by God, Man must
speculatively produce a set of arbitrary absolutes or situational ethics by which he can only hope
to arrive at an orderly society. Therefore, life's answers to the myriad of questions facing Man

emanate from a materialistic religion. "Materialistic philosophy relieves one of responsibility to

anyone, including the supernatural. Atoms have no morals, thus, if they are our progenitors, man

 

125 HUXLEY, Evolution and Genetics, WHAT IS SCIENcE 272-78 (J. Newman ed. 1955).
Elsewhere it has been written:
The master idea .. .was that of evolution.... Independently of the writings of both Comte
and Spencer, there proceeded during the 19th Century, under the influence of the
evolutionary concept, a throughgoing transformation of older studies like History, Law
and Political Economy; and the creation of new ones like Anthropology, Social
Psychology, Comparative Religion, Criminology, Social Geography.
126 T,, ORGEL, THE ORIGINS OF LIFE: MOLECULES AND NATURAL SELECTION 183
(1973).
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 41 of 54

is amoral.!”’ Morality and ethics are, therefore, purely relative to the Secular Humanist who is
logical to his faith.’”®

The implications of Secular Humanism and its application to the various facets of life,
including political and social philosophy, are clearly seen in the totalitarian regimes of history.
Social evolution formed a basis for Fascism and its oppressive racist actions.’ Benito
Mussolini justified war (as did Friedrich Nietzsche) on the basis that it provided the means for
evolutionary progress.° Adolf Hitler's Mein Kampf expressed his adherence to Secular
Humanism, including evolutionism, to justify his world view of genocide, master race, and

human-breeding experiments.*! One anthropologist has said of Hitler: "The German Fuhrer ...

 

27 WYSONG, supra note 229, at 6

128 Says one commentator: "An ethical system that bases its premises on absolute
pronouncements will not usually be acceptable to those who view human nature by evolutionary
criteria." Motulsky, Brave New World, 185 SCIENCE 654 (1974). The danger inherent in moral
relativism has been noted:

In the West today, there is a pervasive consent to the notion of moral relativism, a
reluctance to admit that absolute evil can and does exist. This makes it especially difficult for
some to accept the fact that the Cambodian experience is something far worse than a
revolutionary aberration. Rather, it is the deadly logical consequence of an atheistic,
man-centered system of values, enforced by fallible human beings with total power, who believe,
with Marx, that morality is whatever the powerful define it to be and, with Mao, that power
grows from gun barrels. By no coincidence the most humane Marxist societies in Europe today
are those that, like Poland or Hungary, permit the dilution of their doctrine by what Solzhenitsyn
has called 'the great reserves of mercy and sacrifice! from a Christian tradition.

Time, July 31, 1978, at 40.

128 WYSONG, supra note 229, at 7.

130 R. CLARKE, DARWIN: BEFORE AND AFTER 115 (1948) (hereinafter referred to as
CLARKE); OSCAR LEVY, THE COMPLETE WORKS OF NIETZSCHE 75 (1930).
concerning II Duce Clarke writes: "Our own generation has lived to see the inevitable result of
evolutionary teaching . . . Mussolini's attitude was completely dominated by evolution. In public
utterances, he repeatedly used the Darwinian catch words while he mocked at perpetual peace,
lest it hinder the evolutionary process." Id.

131 CLARKE, supra note 258, at 115-17.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 42 of 54

consciously sought to make the practice of Germany conform to the theory of evolution."!” The
class struggles and atheistic posture of Communism owe their existence to the political and
social philosophy of evolutionary humanism.’ As was previously noted, the practice of
unethical capitalism in the United States and England during the late nineteenth and early
twentieth century was based upon evolutionary humanism.'** Contemporary psychology and its
offspring, psychoanalysis, especially Sigmund Freud's "sex drive psychology," find their origin
in evolutionary humanism.'*° No area of life or discipline can avoid the effect of Secular
Humanism and its progeny, evolutionism. Racism, both modern and ancient, is merely a sequel
to evolutionism.!*°

For years Secular Humanists have used the public school system to teach generations of

137

school children their doctrine and dogma.'*’ It has gained a dominant foothold in higher

 

132 A. KEITH, EVOLUTION AND ETHICS 230 (1949). R. Clarke has remarked: "Adolf Hitler's
mind was captivated by evolutionary teaching probably since he was a boy. Evolutionary ideas
quite undisguised lie at the basis of all that is worst in Mein Kampf (sic) and in his public
speeches." CLARKE, supra note 250, at 115. One commentator has written: "Suffice it to
mention the so-called Social Darwinism, which often sought to justify the inhumanity of man to
man, and the biological racism which furnished a fraudulent scientific sanction for the atrocities
committed in Hitler's Germany and elsewhere." Dobzhansky, Evolution at Work, SCIENCE
1091,

133 J. BERNAL, MARX AND SCIENCE 17 (1952).

134 See notes 151-159 supra and accompanying text.

135 Fairbanks, Sigmund Freud, TWENTIETH CENTURY ENCYCLOPEDIA OF RELIGIOUS
KNOWLEDGE 446 (L. Loetscher ed. 1955). Cf. R. RUSHDOONY, FREUD (1975); E.
FROOM, BEYOND THE CHAINS OF ILLUSION MY ENCOUNTER WITH MARX AND
FREUD 33 (1962).

136 ROSE, The Slow Painful Death of the Race Myth, SOCIETY TODAY AND TOMORROW
194 (E. Hunt and J. Karlin eds. 1961). Cf. J. HALLER, JR., OUTCASTS FROM EVOLUTION:
SCIEN- TIFIC ATrITUDES OF RACIAL INFERIORITY (1971).

37 John Dewey, an evolutionary humanist has had a tremendous impact on education. Dewey's
biographer said: "The starting point of his system of thought was biological: he sees man as an
organism in an environment, remaking as well as made. Things are to be understood through
their origins and functions, without the intrusion of supernatural considerations." Durant, John
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 43 of 54

education including legal education. The eminent Harvard law dean Roscoe Pound, an
evolutionary humanist, initiated the movement in the United States toward the humanist doctrine
of "sociological jurisprudence."!*8
Sociological jurisprudence has radically affected, sometimes di- rectly and sometimes
indirectly, the thinking of American jurists, judges, and lawyers. It had also made itself
felt throughout the entire international field of Western jurisprudence. Perhaps no other
man has had so profound an effect on our legal system as Roscoe Pound.'””
Pound taught "that no current hypothesis is reliable, as ideas and legal philosophies change
radically and frequently from time to time.'*° Pound's insistence on constant change is merely a

reflection of his belief in Social Darwinism. Traditional theism's doctrine of absolutes was also

rejected by Pound.'*!

 

Dewey, 7 ENCYCLOPEDIA BRITANNICA 297 (1956). Concerning the impact of evolutionary
humanism on traditional theism through the public education system, it has been recognized:
The evolutionary origin of the universe, of life and of man is taught as scientific fact even
to elementary school children in probably most public schools, at least by implication.
The Christian and Biblical record of origins is usually ignored, sometimes allegorized or
even ridiculed. Such concepts as Creation, the Fall, the Curse, Sin, Redemption,
etc.-which really are the most important and basic facts of science and history-are taboo.
Such patronizing references to ‘religion’ as are allowed at all in the public schools are
given in a context of comparative religions, of ‘world communities,' 'of brotherhood,’ of
‘social progress,’ and the like.
This is a remarkable phenomenon in a nation founded largely on Christianity and the
Bible. Undoubtedly, many factors have contributed to this . . . but it is highly probable that the
introduction of the 19th-century doctrines of evolutionary optimism is back of most of it.
138 Pound wrote: "It must be borne in mind that ‘nature’ did not mean to antiquity what it means
to us who are under the influence of the idea of evolution." R. POUND, INTRO- DUCTION TO
PHILOSOPHY 31 (1922).
39 R. WORMSER, THE STORY OF THE LAW 484 (1962) (hereinafter referred to as
WORMSER). Cf. L. TRIBE, AMERICAN CONSTITUTIONAL LAW 438 (1978).
140 WORMSER, supra note 268, at 185.
141 Iq. at 483. Pound said: "I am skeptical as to the possibility of an absolute judg- ment.” Id.
Pound's, as well as Dewey's, influence on legal education is still present. John Rawls in
commentating on the Aristotelian principle that, other things being equal, human beings enjoy
the exercise of their realized capacities, writes:
Now it may be objected that there is no reason to suppose that the Aristotelian
principle is true. Like the idealist notion of self-realization, to which it bears a certain
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 44 of 54

Oliver Wendell Holmes, Jr., a contemporary of Pound, applied principles of evolutionism
to both life and law.’ In his most exten- sive and impressive piece of scholarship, The
Common Law, Justice Holmes proclaimed: "The life of the law has not been logic; it has been

experience.""*? One legal commentator said:

 

resemblance, it may have the ring of a philosopher's principle with little to support it. But

it seems to be borne out by many facts of everyday life, and by the behavior of children

and some of the higher animals. Moreover, it appears to be susceptible to an evolutionary
explanation. Natural selection must have favored creatures of whom this principle is true.

Aristotle says men desire to know. Presumably we have acquired this desire by a natural

development, and indeed, if the principle is sound, a desire to engage in more complex

and demanding activities of any kind as long as they are within our reach...
Id., citing B. GCAMPBELL, HUMAN EVOLUTION 49-53 (1966); W. H. THORPE,
SCIENCE, MAN, AND MORALS 82-92 (1965). For animals, see IREMAUS
EIRBL-EIBESFELDT, ETHOLOGY 217-48 (1970); see also J. RAWLS, A THEORY OF
JUSTICE 431 (1971). Consider these statements by Rawls:

The theory of evolution would suggest that it is the outcome of natural selection: the

capacity for a sense of justice and the moral feelings is an adaptation of man-kind to its

place in nature. . . .These patterns of behavior have an evolution exactly as organs and

bones do. .. . We can also see how the system of the moral feelings might evolve as

inclinations supporting the natural duties and as stabilizing mechanisms for just schemes.
Id. at 503-04. Rawls indicates that man's sense of justice and moral feelings are products of
evolution in suggesting a utilitarian approach to justice which is Kantian in nature. Id. at viii.

Lawrence Tribe's recent constitutional treatise emphasizes evolutionism (and thus the
necessity of constant change) in constitutional law. He writes: "[The constitution is an
intentionally incomplete, often deliberately indeterminate structure for the participatory
evolution of political ideals and governmental practices." L. TRIBE, AMERICAN
CONSTITUTIONAL LAW iti (1978).

"(T]he highest mission of the Supreme Court, in my view, is not to conserve judicial
credibility, but in the Constitution's own phrase, 'to form a more perfect Union’ between right
and rights within that charter's necessarily evolutionary design." Jd. at iv.

14 G. WHITE, THE AMERICAN JimciL TRADITION 159 (1976) (hereinafter referred to as
WHITE). Concerning the nature of man, Holmes remarked:
I see no reason for attributing to man a significance different in kind from that which
belongs to a baboon or a grain of sand. I believe that our personality is a cosmic ganglion,
just as when certain rays meet and cross there is a white light at the meeting point, but the
rays go on after the meeting as they did before, so, when certain other streams of energy
cross at the meeting point, the cosmic ganglion can frame a syllogism or wag its tail.
143 0, HOLMES,JR., THE COMMON LAW 1 (1881). Lawrence M. Friedman has called this
treatise "the most important 19th-century book, from the 20th-century viewpoint... L.
FRIEDMAN, A HISTORY OF AMERICAN LAW 545 (1973).
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 45 of 54

In The Common Law the discarded system was nineteenth century "logic," by which
Holmes meant the formalistic, religion-based logic that reasoned downward
syllogistically from assumed truths about the universe; the proposed counter-system was
"experience," the changing "felt necessities" that reflected current social values and were
altered by time and circumstances... [This was] merely a fatalistic acceptance that law
was not so much the embodiment of reason as a manifestation of dominant beliefs at a
given time.’
The "nineteenth century logic" of traditional theism which based its source of law on the written
revelation of the Bible was an anathema to Holmes. Law could not be seen in absolute terms
since law for Holmes "was simply an embodiment of the ends and purposes of a society at a
given point in its history.”’* If there are no absolutes that proceed from a Creator who gives
meaning to absolutes through Man in the form of inalienable rights, then the will of the State, as

Holmes posited, is the law. Laws under Holmes' view are considered "beliefs that have

triumphed" and no more.'**

 

Max Radin in seeming compliance with Holmes wrote: "We cannot state human
experience except in terms of some generality which involves logic." M. RADIN, LAW AS
LOGIC AND EXPERIENCE 98 (1940). Radin's commitment to humanism is apparent:

[T]he better kind of justice was determined by an irrational sense of human brotherhood,

by a concession to humanity which in this case was the same as humaneness ...the justice

that just men who are also humane men will apply when they are judges. Just men are
men who are so far Kantians that they do not think of other men as a means to their ends,

not even when the others are concededly and immeasurably inferior to themselves. . .

Humanity is, after all, the business of the law.

Id. at 162-64. Radin's thesis has been criticized: "We can certainly agree with the need for
humaneness, but when we reduce the law to humaneness and equate justice with it, then we have
replaced justice with pity and substituted sentimentality for law. The logic of Radin's system is
that of autonomous man, whose only law is himself." R. RUSHDOONY, POLITICS OF GUILT
AND PITY 97-98 (1970).

14 WHITE, supra note 271, at 157.

145 Td.

146 THE MIND AND FAITH OF JUSTICE HOLMES: HIS SPEECHES, ESSAYS, LETTERS,
AND JUDICIAL COMMENTARY 372, 389, 336-341 (M. Lerner ed. 1943). Cf. C. P. CURTIS,
JR., LIARS UNDER THE THRONE: A STUDY OF THE SUPREME COURT OF THE
UNITED STATES 25, 281 (1947).
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 46 of 54

The idea that God endows man with absolute rights, such as life, liberty and the pursuit of
happiness are lost within Holmes' rationale. The implications of this philosophy are frightening
when executed by someone with despotic power, such as a Hitler, a Stalin, or a Mussolini.
Whether that power emanates from an individual or a majoritarian rule, the replacement of
relativism for absolutes is alarming.’*” "Truth," Holmes said, "is the majority vote of that nation
that could lick all others."'** Truth or law is based on experience and, therefore, law to Holmes
was "sociological law."’*’ He declared that "when it comes to the development of a corpus juris
the ultimate question is what do the dominant forces of the community want and do they want it
hard enough to disregard whatever inhibitions may stand in their way."'*°

Holmes' humanistic jurisprudence has had a great influence on the development and
thinking of the modern Supreme Court'*! Chief Justice Fred Vinson in 1951 said:

Nothing is more certain in modern society than the principle that there are no absolutes,

that a name, a phrase, a standard has meaning only when associated with the
considerations which give birth to nomenclature. To those who would paralyze our

 

147 Tn this respect, R. J. Rushdoony has commented:
Under the impact of relativism, justice, together with law, is made the creature of

the state and is thus destroyed. Justice is what Stalin, Hitler, the President, Supreme
Court, or people say it is, and no more. However, the relativist rejects the barrenness of
this conclusion and insists that justice is in process, a development evolving together with
man and his state towards a constantly higher stage or truth. The function of the jurist, in
this process, becomes, as it was with Holmes and increasingly with others, the
interpretation of that direction and the social mind, a rather mystical jurisprudence as a
result. For the skeptical jurist, justice and positive law are inevitably the same; justice is
what the state says and does, so that Holmes could feel justified in being 'anti-labor' at
one period and ‘pro-labor' at another. In every instance, he was 'just' because sensitive to
the 'law' behind the law, i.e., the social temper of his day.

R. RUSHDOONY, POLITICS OF GUILT AND ParY 127 (1970).

148 SCHAEFFER, supra note 125, at 217.

149 Td. Cf. WHITE, supra note 271, at 270

1450 SCHAEFFER, supra note 125, at 217.

151 See WORMSER, supra note 268, at 430. Professor White has written that the "origins of

modern liberalism in America coincided with the Supreme Court tenures of Justice Oliver

Wendell Holmes and Louis Brandeis." WHITE, supra note 271, at 151.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 47 of 54

Government in the face of impeding threat by encasing it in a semantic straitjacket, we
must reply that all concepts are relative.!?

Justice William 0. Douglas shared the same humanist philosophy as that held by Holmes.
Douglas associated relativism with liberty, and absolute truth with totalitarianism.
To say... that the reason for "truth" is not man's mission may seem to some to be the
ultimate sin. But those who construct a political system on the basis of their "truth" create
totalitarianism. . . . Truth is not the goal, for in most areas no one knows what truth is.'?
Douglas' humanistic view ignored any type of transcendent law or absolute. The obvious
conclusion is that the traditional theistic base evidenced in the Declaration of Independence and
other founding documents has been replaced by the humanistic base of "relativism." Thus, the
only "absolute" that remains is the "absolute insistence that there is no absolute."'*
The closed system of Secular Humanism in effect eradicates the entire basis of early

American law. It severs the roots of law that grew from traditional theistic absolutes and that

were expressed in the Declaration of Independence and Blackstone's Commentaries. Once

 

152 Barrons, June 18, 1951.

83 W, DOUGLAS, FREEDOM OF THE MIND 35, 36 (1962). Douglas's view on world govern-

ment paralleled Humanist Manifestos I and II:
We on this continent adopted a federation composed of sovereign nations, and we
provided the Supreme Court as the tribunal for settlement of controversies between them.
We can inaugurate the beginnings of a like rule of law in the international field by a few
simple expedients. President Eisenhower's proposal to submit all disputes under treaties
to the International Court with power on its part to render binding decisions is one place
to commence. That device can be evolved to include many types of controversies,
including territorial problems that now raise the specter of nuclear war. International
institutions can be created to control and administer certain common problems. Nuclear
energy is one. We must start now to provide specific procedural devices to adjudicate
international controversies and to control and administer such crucial problems as the use
of nuclear energy, which all nations have in common. We must in other words carry a
‘rule of law' beyond the conversation stage and begin to reduce it to specific, concrete
forms, if war is to be prevented.

R. RUSHDOONY, POLITICS OF GUILT AND PITY 352 (1970).

64 SCHAEFFER, supra note 125, at 217.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 48 of 54

Secular Humanism began to pervade the American culture and to infuse the educational and
judicial systems, the transformation of constitutional law was merely a matter of course.
Moreover, the transmogrification of the first amendment's concept of "religion" is a clear
example of Secular Humanism's effect upon the Supreme Court's interpretive process.
11. CREATOR, MAN AND LAW: A CONCLUSION

Secular Humanism's decisive impact on society and law has substantially shifted the
religious base of American culture. The transposition of the religious base from traditional
theism to Secular Humanism has intensified the influence that Secular Humanism has exerted on
societal institutions. More important, however, is the impact of Secular Humanism on man's
view of Man. Specifically, Secular Humanism has promoted a mechanistic view of man, as
opposed to theism's humaness view of Man. For example, behaviorist B. F. Skinner, Harvard
professor and signer of Humanist Manifesto II, advocates the abolition of man as an individual:

His abolition has long been overdue. Autonomous man is a device used to explain what

we cannot explain in any other way. He has been constructed from our ignorance, and as

our under standing increases, the very stuff of which he is composed vanishes. . . . To

man qua man we readily say good riddance.'*°
Skinner proposes that Man, the spiritless and materialistic machine, be placed in a highly
manipulative and regulated environment in order to control] him." Jd. Commenting on modem
Man, it has been aptly noted:

Modem man feels freer to ask, "What good is it?" The world has become "disenchanted,"

more "sensate," more "materialistic," less "spiritual," to use terms that have been applied

to this trend toward secularism. Secularism encourages rationality in social organization.

Group ways of acting are consciously designed and measured by effectiveness and
efficiency. . .. Secularism and rationality are associated with impersonality in human

 

5 B.F, SKINNER, BEYOND FREEDOM AND DIGNITY 200-01 (1971).
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 49 of 54

relations. With a weakened sense of kinship and with a utilitarian orientation, it is easy to
treat people as means rather than as ends.’**

Dr. Francis Crick, an avowed atheist, who along with James D. Watson, unravelled the DNA

Code, has said:

[Y ]ou must realize that much of the political thinking of this country [the United States]
is very difficult to justify biologically. It was valid to say in the period of the American
Revolution, when people were oppressed by priests and kings, that all men were created
equal. But it doesn't have biological validity. It may have some mystic validity in a
religious context, but. . . [it]'s not only biologically not true, it's also biologically
undesirable. ... We all know, I think, or are beginning to realize, that the future is in our
own hands, that we can, to some extent, do what we want.'*”

For Crick, man is a "means" for the ends of science; but theologian and philosopher Dr. Francis

Schaeffer has challenged Crick's view:

If man is what Francis Crick says he is, then he is only the product of the impersonal plus
time plus chance; he is nothing more than the energy particle extended. And, therefore,
he has no intrinsic worth. Our own generation can thus disregard human life. On the one
end we will kill the embryo with abortion-anytime anyone wishes-and on the other end
we will introduce euthenasia for the old. The one is here and the other is coming.'**

Secular Humanism posits that man is no more than a machine or used "junk" that can
be aborted when it is deemed desirable.’ However, this contemporary humanistic view of man
contrasts remarkably with the weltanschauung of those who settled and established the

institutions upon which American freedom is based. Jefferson, and the other leaders of his time,

 

156 |, BROOM AND P. SELZNICK, SOCIOLOGY: A TEXT WITH ADAPTED READINGS
47-48 (4th ed. 1968).

187 F, SCHAEFFER, BACK TO FREEDOM AND DIGNITY 20 (1974).

158 Td. at 23.

159 Schaeffer's comments on the position in which modem man has placed himself are: "[T]he
concept [of man's dignity] is gone. We are in the post-Christian world. Man is junk, and man can
be treated as junk. If the embryo is in the way, ditch it. If the old person is in the way, ditch him.
If you're in the way ... and that's what lies before us." Id.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 50 of 54

well understood the relationship between the creature and the "Creator." The creature Creator
relationship transfers to Man not only legal or civil rights, but inalienable absolute rights.
Presupposing an omnipotent Creator, the men who signed the Declaration of Independence "with
firm reliance on the protection of Divine Providence," pledged their lives to the cause.’ This
reliance on the creature-Creator relationship posited an absolute value in man. In this respect,
Russian scholar Vadim Borisov has said:

The American Founding Fathers who many years ago first propounded the
"eternal rights of man and the citizen" postulated that every human being bears the form
and likeness of God; he therefore has an absolute value, and consequently also the right
to be respected by his fellows.

Rationalism, positivism and materialism, developing in oppo-sition to religion,
successively destroyed the memory of this absolute source of human rights. The
unconditional equality of persons before God was replaced by the conditional equality of
human individuals before the law. Deprived of divine authority, the concept of the human
personality could now be defined conditionally, and therefore, inevitably arbitrarily. The
concrete person became a judicial metaphor, a contentless abstraction, the subject of legal
freedoms and restrictions.

And it is here, in the admission of the conditionality of the human personality,
that we find the root of its calamitous ordeals in our barbarous world. If the human
personality is conditional, then so are its rights. Conditional too is the recognition of its
dignity, which comes into painful conflict with surrounding reality. In breaking the link
between human personality and the absolute source of rights, and yet affirming them as
something to be taken for granted, rationalist humanism has from the very outset been
inherently inconsistent, as its more logical successors very quickly understood. Darwin,
Marx, Nietzsche and Freud (and many others) resolved the inconsistency each in his own
way, leaving not one stone upon another in the edifice of blind faith in man's dignity. . .
.These men represented the theoretical, logical cul-mination of mankind's humanist
rebellion against God. . . .This century's totalitarianism, trampling the human personality
and all its rights, rhinocerous like, under foot, is only the application of this theory of life,
or humanism put into practice.'*!

Crick and Skinner teach that man has only relative value and that therefore there is no

creature-Creator relationship, but only a man-Man relationship. Contemporary man's appeal for

 

160 U.S. DECLARATION OF INDEPENDENCE.
6 BORISOV, PERSONALITY AND NATIONAL AWARENESS, FROM UNDER THE
RUBBLE 194, 200, 201 (M. Scammel trans. 1975).
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 51 of 54

freedom is, therefore, not to God but to Man in the form of the State. Thus, Man has only the
"relative rights" attributed to him by the State.

Man, as a product of an evolutionary environment, collectivized in and through the
masses, becomes, as Arthur Koeslter posited, the "ghost in the machine.”’® Unfortunately,
collectivized man loses his individuality within the wheel of technology:

If "evolution is good," then evolution must be allowed to proceed and the very process of

change becomes absolutized. . . .But in even more areas, science is reaching the point of

"destructive returns;" and the attempt to use evolution as a basis for morals and ethics is a

failure. If evolutionary progress is taken as an axiom, then the trend towards convergence

(social and evolutionary "unaminization") becomes a value, as suggested by Teilhard de

Chardin. But this militates against the value of individuality and can be used to support

totalitarianism.’®
Man, then, loses the individuality and dignity that emanates from the creature-Creator
relationship. The divine nature of man dissipates, and as man looses his divine character, the law
becomes a creature of the State.'** The great danger of Secular Humanism is that it strives to
destroy the old absolute values of traditional theism and replace them with relativistic values.
Modern law is characterized by "existential relativism," and it is now generally recognized "that

no judicial decision is ever 'final.””’ Therefore, the prevailing concept of law is that of

complete judicial relativism.’

 

162 A. KOESTLER, THE GHOST IN THE MACHINE 15 (1967).

163 0, GUINNESS, THE DUST OF DEATH 15-16 (1973).

164 J. ELLUL, THE THEOLOGICAL FOUNDATION OF LAW 34 (1969) (hereinafter referred
to as ELLUL).

165 T. FRANCK, THE STRUCTURE OF IMPARTIALITY: EXAMINING THE RIDDLE OF

ONE LAW IN A FRAGMENTED WORLD 62, 68-69 (1968).
166 ELLUL, supra note 295, at 8.
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 52 of 54

The present danger created by the pervasive influence of Secular Humanism is apparent.
‘67 Tn these circumstances the order of society and the established human rights are in no way
protected against arbitrary power, and there is no reason why the discernment of right and wrong
should not be given over to an all-powerful State charged with making its own criteria."' The
chance of an imposed order becoming a reality in the modern technological State is imminent.
The tide of totalitarianism can be stemmed by recovering the dignity of Man based in the
creature-Creator relationship. Moreover, to prevent an imposed State order, Secular Humanism
must be finally recognized as a religious ideology and its unconstitutional establishment within
our governmental organs must be prohibited. The future resistance of State dominance, therefore,
is dependent upon how we apply the truths of the past.

The key to a rejuvenation of the dignity and absolute value of Man is a return to
traditional theism and its tenets as set forth by our forebears in the Declaration of Independence
and as announced in Blackstone's Commentaries. This means a return to the "higher law" or "the
laws of nature and of nature's God" as the basic corner- stone of law and jurisprudence.'©

History ... including current history, testifies [that] people will not give their allegiance

to a philosophy, unless it represents for them a higher, sacred truth. People will desert
institutions that do not seem to them to correspond to some transcendent reality in which

 

167 Tt must be recognized that in recent years an awareness of the humanistic relativ- ism that
undergirds contemporary law has emerged. See, e.g., Brabner-Smith, Contemporary Law: A
Case of Contempt, WORLDWIDE CHALLENGE 5 (Aug. 8, 1978). In fact, organizations have
been formed to study the biblical foundation of law as it relates to modem law and society at
large. For instance, the Christian Law Association of Cleveland, Ohio is an organization of
churches, laymen and attorneys that, while providing a source of funds for church-state litigation,
provides research and conducts seminars on the biblical foundation of the Ameri- can legal
system. The Christian Legal Society, to name another, is a membership association of
approximately 1,500 attorneys, that publishes and conducts seminars on Christianity and the law
168 ELLUL, supra note 295, at 8-9.

169 See, e.g., J. MONTGOMERY, THE LAW ABOVE THE LAW (1975); Corwin, The "Higher
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 53 of 54

they believe-believe in with their whole beings, and not just believe about, with their
minds.'” °

The founders understood that the only ground on which to base resistance against
imposed order was upon "Divine Providence," and that freedom is based in the Creator, not in
Man or documents. As Alexander Hamilton proclaimed: "The sacred rights of mankind are not to
be rummaged for among old parchments or musty records. They are written, as with a sunbeam,
in the whole volume of human nature, by the hand of the Divinity itself, and can never be erased

or obscured by mortal power."!”

We declare under the penalty of perjury, pursuant to 28 USC sec 1746 the above statements are

true and accurate.

 

DR. KENDALL L. BAKER
PASTOR AND THEOLOGIAN

 

170 H, BERMAN, THE INTERACTION OF LAW AND RELIGION 73 (1974).
171 A, HAMLTON, 1 WORKS OF ALEXANDER HAMILTON 113 (H. Lodge ed. 1904).
Case 1:20-cv-01630-JEB Document 30-5 Filed 07/14/20 Page 54 of 54

JOINED BY:

Pe Qui Wolke,

PASTOR DALE WALKER
TENNESSEE PASTORS NETWORK

REVEREND CHARLENE COTHRAN
NATIONAL ALLIANCE OF BLACK PASTORS

 

 

 

PASTOR JOHN WILLIAMS

fl DL Alans y Pe lalee

PASTOR MANNY DE LA CRUZ

OES Dibn Fre

PASTOR RUBIN ISRAEL

Ha "y g. «cs plane,

MINISTER GREG QUINLAN
THE CENTER FOR GARDEN STATE FAMILIES

PASTOR RICH PENKOSKI
WARRIORS FOR CHRIST

 

 

 

 
